 

 

Trval Devisiom

‘Coven!

ECLIPSE LIQWItty, Tar.

   

ALATA AE
REPUBLIC cn REELED,

N/A.

PLP

FLAN SS ALES

PART aE

PLAINTIFFS AORESES

TOTAL UBER OFF PLATES TROTALINEMEER OF DEFENDANTS:

L 2

 

Document 1-1

. DE

Ror Proaonotary ise © Only (De

 

ckel Number)
Page 1 of 6% eh
_©Fling Number: 2003016441 UU 00816

DEFENDANTS NAME
GEDEN HOLDINGS, LTD

   

DEFENDANT'S ADDRESS
C/O CT CORPORATION SYSTEM 600 N. 2ND ST.,
SUITE 401
HARRISBURG PA 17101

DEFENDANT'S NAME
ADVANTAGE TANKERS LLC

DEFENDANT'S ADDRESS
C/O SEARCH TEC. INC. 314 NORTH 127TH STREET, STE
100
PHILADELPHIA PA 19107

DEFENDANT'S NAME
ADVANTAGE AWARD SHIPPING, LLC

DEFENDANT'S ADDRESS
C/O SEARCH TEC. INC. 324 NORTH 127TH STREET, STE
reo
PHILADELPHIA PA 19107

COMMENCEMENT OF ACTION
: Complaint CJ Petition Action Cl Notice of Appeal
WritofSummons [2] Transfer From Other Jurisdictions

  

AMORURUT INL CORT REE SCOURTRROGRANS
Cls 2 adtiwation [CT Mass: Part Gd Commerce CC) settlement
, E50, DED cow hss Sury Ch Savings: Action CI Miner Court Appeal CI Minors
LE Move than SSN) TUNED CI NonJury [CE Patiifon: CJ Statutory Appeals CI wrvsurvival
CD Otter:
CAGE THRE ASIDE
10 ~ COMMRACTS OTHER

STATUTORY BSS FOR ORUBE OF ROTO

RELATED PENIS CHES (LUST OY ASE CAPTION ANE DOCKET NUMBER}:

 

Papers may Ibe seme atthe address set forth: bellow.

DARKE OOF PLAT FF PET OER SAPP ELLANTS ATTORMEY
MICHAEL FF. SCHURTGH

PHC ULNAR
(267) 324-3773

{287} 519-9463)

 

SUPREME COURT INEOMTDATENND,
88407

SHGHATURE OF FILIIS AUTO RUEY OR PARTY
MICHAEL SCHLETGH

 

18 CASE SUBJECT TO

FILED |
FRO PROTHY COURERUATEON ORDER?

NO

A. SILIGRINI

eon behalf of PlaintiffPetitioner/Appellant, ECLIPSE LIQUIDITY, INC.

ADORESS

REEVES & MCEWING, LLP
1004 S. FRONT ST.
PHILADELPHIA PA 19147

&-MAIL ADDRESS
mschleigh@lawofsea.com

DATE SUBMITTED
Friday, March 06, 2020, 04:36 pm

FINAL. COPY (Approved by the Prothonotary Clerk}
 

TO CIVIL COVER SHEET

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 2 of 67

This case is subject to the Commerce Program because it is not an arbitration matter and it falls within one or
more of the following types (check all applicable):

10.

EFS Sanaa

Axotions relating to the internal affairs: or governance, dissolution or liquidation, rights or obligations
theitwenn or among owners: (Shareholders; partners, members), or liability or indemnity of managers
(@itivers, directors, managers; trustees; or members or partners functioning as managers) of business
aortions, partnerships partnerships, limited liability companies or partnerships,
i tat sts, jomt ventures or other business enterprises, including but
any actions involving: interpretation of the rights or obligations under the organic law
siness Comozation Lam), articles: of incorporation, by-laws or agreements governing such

 

      
 

   

  

Disputes between or among two or more business enterprises relating to transactions, business
relationships or contracts between or among the business enterprises. Examples of such transactions,
relationships and contracts include:

  

a. Uniform Commercial Code transactions;

b, Purchases or sales of business or the assets of businesses;

&. Sales of goods or services: by or to business enterprises:

a. er bank or brokerage accounts, including loan, deposit cash
1emt and investment accounts;

e.

€. Purchases or sales: or leases: of, or security interests in, commercial, real

‘er personal property;, andi

 

franchisee: relationships.

 

ic: secret(or nom-comy peice agreements;

“Binsiness torts.” such as claims: of unfair competition, or interference with contractual relations or
on oe eT "
Pengpecinve contractual relatis

 
  
 

ty disputes;
lating to secunities;, or relating to: or arising under the Pennsylvania Securities Act;

Derivative actions and class actions based on claims otherwise falling within these ten types, such as
shareholder class actions, but not including consumer class actions, personal injury class actions, and
products liability class actions;

Actions relating to corporate trust affairs;

Declaratory judgment actions brought by insurers, and coverage dispute and bad faith claims brought
by insureds, where the dispute arises from a business or commercial insurance policy, such as a
Comprehensive General Liability policy;

  

f atom claims: against insurance companies where the subject insurance policy
css Or:commercial policy andi where the underlying dispute would otherwise be subject to
oe Program, aot including: claims; where the underlying dispute is principally a personal

 

adraddm 5/07
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 3 of 67
TER Gy
First JUDICIAL DISTRICT OF PENNSYLY ANA aha as ested by the
COURT OF COMMON PLEAS OF PHILADWGS @

     
  

 

ECLIPSE LIQUIDITY.

   

 

     
 
 

       

 

 
  

TERM 2020
Plaintity,
~ against ~ ;
§
NOTICE TO DEFEND
| AVISO
NOTICE
Le han demandado a usted en la corte. Si usted quiere
You have beon sued ix court, If ‘you wish: to: defend: against: the defenderse de estas demandas expuestas en las paginas
claims set forth fin the ddllowing pages, you nrust tale: action: ithin: siguientes, usted tiene veinte (26) dias de plazo al partir de
twenty (a) days after Giis complaint and notice: are: se en, Ey la fecha de la demanda y ja nofificacion. Hace falta
en wali appearance personally er by attorney: and filing: ascentar una comparencia escrita ¢ en persona o con un
in wa with the anurt your defenses or ebjections: to: tle: claims: abogado y entregar a ia corte en forma escrita sus
set forth against you. Weu are warned that if you: faill to: dix so: the: defensas o sus objeciones a las demandas en contra de su
case may pooneel without qou and «a Judgment: may be: entered persona. Sea avisado que si usted no se defiende, la corte
against yeu iby the aout without further: notice: for any: money tomara medidas y puede continuar Ja demanda en contra
claimed in ¢he aomyileint 2f for any other claim: or relief requested suya sin previo avise o notificacion. Ademas, la corte
by the - on anay llese money er Brepertiy or otlier rights puede decider a favor del demandante y requiere que
2] d te yoo. usted cumpla con todas las Provisiones de esta demanda.

Usted puede perder dinero 0 sus propiedades u otros
derechos importantes para usted.

Lleve esta demanda a un abogado immediatamente. Si no

 

should tale dltis paper to your lawyer al ence: Ifyou dienat have tiene abogado o si no tiene el dinero suficiente de pagar tal
a lawyer er cont affind ihe, £0 to or telepitone: the: office: Set farths servicio. Vaya en persona a Hlame por telefono ala Oficina

below te fied enti nihane grou can get legal help, cuya direccion se encuentra escrita abajo para averiguar
donde se puede conseguir asistencia legal.

Asociacion De Licenciados

 

  

. _ De Filadelfia
ula Bar Association: Servicio De Referencia E
‘Lawyer Referral . Informacion Legal
and Int Service 1101 Market St., 11th Piso
St, 11th Floor Filadelfia, Pennsylvania 19107
P nia 19107 (215) 238-6333

10-284 Case TD: 200300816
 

REEVES & MSEWING,d4947-BMS Document 1-1 Filed 04/09/20 Page 4 of 67
Mary Elisa Reeves, Esq.

 

 

TERM 2020

No.

 

GEDEN HOLDINGS. LTD;
ADVANTAGE TANKERS
LLC; and ADVANTAGE
AWARD SHIPPING, LLC

Defendants.

OU ON On mmm a

 

NAL. COMPLAINT

 

 
 

idity, Inc, files: this: Complaint against Defendants Geden Holdings,

Lid; A age Tamikers, LLC; and Advantage Award Shipping, LLC as a judgment creditor of

 

Geden Holdings, Ltd. and for its claims against the said Defendants avers as follows:

PARTIES JURISDICTION AND VENUE
1, At all times material hereto Plaintiff Eclipse Liquidity, Inc. (hereinafter Plaintiff)

is a corporate entity established under the laws of the Republic of the Marshall Islands.

Case ID: 200300816
 

Case 2:Ab al toneumatenial herete Defendant GedehCAdddiings, Pulgis 4 obkporate entity

organized under the laws of Malta. At all times material hereto Geden Holdings Ltd. was
registered as a foreign corporation in the State of Pennsylvania where it may be served with process
at the Office of the Secretary of State. A copy of the registration record of Geden Holdings Ltd.

is attached to this Complaint as EXHIBIT 1.

3. At all times material hereto Defendant Advantage Award Shipping, LLC
(hereinafter “Award LLC”) was and is a limited liability company organized under the laws of the
Bahamas. Award LLC is also registered and qualified as a foreign corporate entity in the Republic
of the Marshall Islands. Award LLC. is registered as a foreign corporation in the State of
Pennsylvania where it may be served with process at the address of its registered agent’s office at
Search Tec. Inc. 314 North 12th Street, Suite 100, Philadelphia, PA 19107. A copy of the
registration record of Advantage Award Shipping, LLC is attached to this Complaint as EXHIBIT

2.

4, Both Defendant Geden Holdings, Ltd. and Defendant Advantage Award Shipping,
LLC voluntarily and purposely submitted to the jurisdiction of the State of Pennsylvania and
purposely sought and availed themselves the protection its laws provide to residents of the state.
That protection is that under the supplemental Federal Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions the property of residents of the forum may not be
attached with admiralty process of maritime attachment and garnishment. To this end both of the
said defendants registered as foreign corporations and respectively appointed agents for service of
process in the State of Pennsylvania.

5. At all times material hereto Advantage Tankers, LLC. (hereinafter “Advantage
Tankers”) was a limited liability company organized under the laws of the Republic of the Marshall

Islands with its principal place of business in Istanbul, Turkey.

Case ID: 200300816
Case 2:At-alltinesimaterial h&retwimdvirlage Avard SURIAG, a0 W4s @fcSrporate alter
ego of Advantage Tankers, LLC. based on the following facts comprising the relationship of the
said business entities: Advantage Tankers owned 100% of the limited liability shares of Award
LLC; the directors and officers of Advantage Tankers are identical to the directors and officers of
Award LLC; Advantage Tankers is the personal guarantor of the indebtedness of Award LLC for
the repayment of the loan for the purchase of the vessel ADVANTAGE AWARD; the bank loan
for the acquisition of the ADVANTAGE AWARD is cross-collateralized with the loans for the
acquisition of the vessels ADVANTAGE ANTHEM and ADVANTAGE ATOM, which are also
beneficially owned by Advantage Tankers; the shares of Advantage Tankers in the said vessels
were subject to a charge in favor of the financing bank that financed the purchase of the said
vessels; the employment of the ADVANTAGE AWARD was entirely under the control of
Advantage Tankers; the business of Advantage Tankers is comprised entirely of the business of
Award LLC and of 10 other similar one-ship-companies as pled in further detail below at 4 17,
34,38,42, 51,52, 57,58 and EXHIBIT 6, and, conversely, apart from the business of Award LLC
and the other ten one-ship-companies, Advantage Tankers would not have any business; Award
LLC, since its inception, has not operated as a corporate profit-making center of its own, but only
as an accessory and an instrumentality of Advantage Tankers.

7, By reason of the jurisdictional presence of Advantage Award Shipping, LLC in

Pennsylvania, its alter ego Advantage Tankers is also present in Pennsylvania as a matter of law.

VENUE

8. The injuries and damages caused to Plaintiff, by and through the acts and omissions
of Defendants, occurred in whole or in part in Philadelphia County, Pennsylvania while
Defendants Geden Holdings and Award LLC were registered as foreign corporations in the State.

9. The transactions at issue, and the causes of action complained hereof that are the

subject matter of this lawsuit, occurred in whole or in part in Philadelphia County, Pennsylvania.

3

Case ID: 200300816
Case 2:20-cv-01847-BMS Documpacips Filed 04/09/20 Page 7 of 67

Underlying Obligation and its Origins
10. _— Plaintiff, is a judgment creditor of Defendant Geden Holdings, Ltd. (hereinafter

“Geden Holdings”). Having obtained a judgment in the High Court in the United Kingdom, that
was recognized in Pennsylvania in the amount of $3,479,152.69, and upheld against several
challenges made by said defendant in the Court of Common Pleas and the Superior Court!,
Plaintiff has repeatedly demanded of Geden Holdings to honor the judgment. Geden Holdings has
persistently ignored the demands and refused to pay the judgment.

11. The claim in respect of which Plaintiff obtained its judgment against Geden
Holdings was brought under Geden Holdings’ performance guarantee of an obligation of one of
its subsidiaries to purchase a vessel from Plaintiff — the Motor Tanker AVOR. A copy of the
performance guarantee dated May 27, 2010 is hereto attached as EXHIBIT 3. The subsidiary of
Geden Holdings, and principal obligor, was a Maltese business entity- Avor Navigation, Ltd.

12. At all times material hereto Geden Holdings had expressly warranted to Plaintiff
that it was the ultimate beneficial owner of 11 oceangoing crude oil tanker vessels, (hereinafter
collectively referred to as the “11 tankers”) each of them respectively owned through a one-ship-
company. See document hereto attached as EXHIBIT 4.

13. One of the 1] tankers owned by Geden Holdings through one of the 11 one ship-
companies was the motor tanker "VALUE," a vessel with international identification number
(IMO #) 9470131, which was owned by one-ship-company Value Shipping, Ltd.

14. _ Part of the consideration recited in the performance guarantee of Geden Holdings
was that in return for Plaintiffs forbearance from arresting any of the said vessels owned by the
guarantor for the failure of its subsidiary to perform the obligations undertaken, the guarantor

would render the performance promised under its guarantee.

 

' See case history in Eclipse Liquidity, Inc. v. Geden Holdings Ltd., 2018 Pa. Super. LEXIS 1313; 2018 PA Super 332
| 2018 WL 6427186 (2018)
4

Case ID: 200300816
Gdse 2:0f-avaftifhd/ABNIS 3.2008 Piainitifflexdrdmeds pw Gption asdef if Edntract with
Avor Navigation Ltd. requiring of it to purchase the vessel AVOR. Avor Navigation Ltd. refused
to honor Plaintiff's exercise of the option and Plaintiff commenced arbitration in London which
decided the case in Plaintiffs favor, issuing its award on December 5, 2016.

16. | Avor Navigation Ltd. failed and refused to honor the arbitration award and Plaintiff
made due demand on Geden Holdings for payment under its performance guarantee. Geden
refused to honor its guarantee and Plaintiff pursued the matter in the High Court in the U.K. and

obtained the judgment which was recognized in Pennsylvania.

Geden Holdings’ Restructuring of assets Ownership
17, | Unbeknownst to Plaintiff, Commencing in December of 2014 and throughout the

following year, Geden Holdings Ltd. commenced implementing a plan whereby it transferred all

11 of the oil tankers which it owned, including the “VALUE,” to freshly-minted one-ship

companies as shown in table I below:

TABLE I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VSL NEW NAME | NEW OWNER
ADVANTAGE Advantage Solar
Ltd. SOLAR Shipping, LLC
Target Shipping, ADVANTAGE Advantage Arrow
Led. ARROW Shipping, LLC
TRUE True Shipping, Lid. | ADVANTAGE Advantage Avenue
AVENUE Shipping, LLC
BLUE Blue ADVANTAGE Advantage Sky
SKY Shipping, LLC
PINK. Pink Shipping, Ltd. | ADVANTAGE Advantage Summer
SUMMER Shipping, LLC
Blank Shipping, ADVANTAGE Advantage Start
Ltd. START Shipping, LLC
REEF Reef Shipping, Ltd. | ADVANTAGE Advantage Spring
SPRING Shipping, LLC
Bravo Shipping, ADVANTAGE Advantage Atom
Ltd. ATOM Shipping, LLC
Barbaros: Maritime, | ADVANTAGE Advantage Anthem
Ltd. _ANTHEM Shipping, Ltd.

 

Case TD: 200300816

 
 

 

C¥Ab-UE 0-cv-01847-BWeiue Shippingnt 1-1 ADMANFAGEO Phaathaks

 

 

 

 

 

 

 

Ltd. AWARD Shipping, LLC
ROYAL Prima Shipping, | ADVANTAGE | Advantage Sun
Ltd. SUN Shipping, Ltd.

 

 

18. The result of the above transfers was that Geden Holdings was entirely stripped of
its trading assets all of which were passed on to a new holding company — Advantage Tankers

LLC,

19. Neither Geden Holdings, nor Avor Navigation, nor any of the subsidiaries of Geden
Holdings disclosed to Plaintiff the transfer of the 11 crude oil tankers owned by Geden Holdings

through its wholly owned subsidiaries.

20. As shown in the foregoing Table I, a part of the planned transfer of each one of the
11 crude oil tankers was its renaming, re-flagging, and passing its ownership to new one-ship-

companies.

21. The transfer of the 11 crude oil tankers was done on the basis of a restructuring plan
(hereinafter “the restructuring”) conceived and executed by or on behalf of the ultimate beneficial
owner of the 11 tankers, a Turkish individual named Mehmet Emin Karamehmet and/or members

of his immediate family and trusted employees Ali Tugrul Tokgoz and Mehmet Mat.

22. After restructuring, the legal ownership of the vessels noted in the foregoing Table
I was changed and 85% thereof was transferred to one Gulsun Nazli Karamehmet Williams, the
daughter and only child of Mehmet Emin Karamehmet. The remaining 15% of the beneficial
ownership was transferred to Ali Tugrul Tokgoz who was the Chief Executive Officer and a
director of Geden Holdings Ltd. and became the Chief Executive Officer and a director of
Advantage Tankers, LLC. A diagrammatic representation of the restructured Geden Holdings Ltd.

as Advantage Tankers, LLC is hereto attached as EXHIBIT 5.

Case ID: 200300816
 

 

Case 2: athe Vetdidet 6uRMiveP OF hee stbcrinine PAPWal Hre4sid? GW°odut off the

recourse of non-lending creditors such as Plaintiff against the assets of the guarantor; to ringfence
these assets against claims of creditors; and to provide sufficient reassurance to lending creditors
to refinance existing debt. However, in actual fact, the ultimate beneficial ownership of the
corporate entities which owned the above mentioned 11 tanker vessels remained unchanged as
evidenced by the Letter of Consent and Appendix thereto (attached to this complaint as EXHIBIT

6), and the ultimate beneficial owner continued to be Mehmet Emin Karamehmet.

24, —_ Before restructuring Geden Holdings, Ltd, as shown in EXHIBIT 5 was part of a
business enterprise structure which, is schematically represented in “Table II” below (hereinafter

referred to as the “old structure”:

TABLE II

 

 

 

Cukurova Holding |

 

| Genel Denizcilik
"Geden Lines”

 

 

 

 

 

 

 

25. With reference to the structure shown in the preceding Table IJ: “Karamehmet”
refers to Mehmet Emin Karamehmet and members of his immediate family; “Buselten Finance,

Panama” refers to a Panamanian corporate entity entirely owned by Karamehmet which acts as a
7

Case ID: 200300816
 

 

holdingasenfpaty cfod Kataniehthet’D énerests} SCukhitna ONES REE tbl PCExglomerate
business entity located in Turkey which is entirely owned by Mehmet Emin Karamehmet that
controls a vast network of business enterprises, including Geden Lines.

26.  Geden Lines is a trade name of a Turkish corporate ship management entity based
in Istanbul, the full corporate name of which is Genel Denizcilik Nakliyati AS;? Geden Lines is
the only entity of the group identified in the foregoing Table II which actively engages in the
business of shipping including the operation, crewing, technical management; commercial
management and administrative management of vessels as well as corporate entities. The other
corporate entities identified in Table II are passive holding companies.

27. Once “restructuring” was implemented the holding structure of the respective
vessels, as noted in the foregoing Table I, became as diagrammatically shown in Table III below
(hereinafter referred to as “the new structure”).

TABLE. HE

  

 

 

ies: Mietaet Emin

 

 

 

 

 

 

Culsurove: Holding

 

 

 

 

Genel Genmtizetik A.S.

 

 

 

 

 

 

vennnnnennl

 

 

 

 

 

 

2 "Geden”™ derives fire the first two and first: three letters of the Turkish words Genel= General and Denizcilike
Maritine..

Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 12 of 67

28. Accordingly, the ownership of the 11 crude oil tankers which under the “old
structure” was in Maltese Special Purpose Companies (“SPS’s) entirely owned by Geden
Holdings, Ltd. as shown in Table II, passed on to the ownership of Marshall Islands SPCs entirely
owned by Advantage Tankers, LLC. However, under both structures the operational, technical,

commercial and administrative management of the vessels remained with Geden Lines.

29. Though the Defendants commissioned professionals to work out an elaborate plan
for the restructuring of the ownership of the vessels whereby the restructuring might be represented
as a sale of the shipping assets of Geden Holdings to Advantage Tankers for fair market value, the
actual restructuring as implemented by Defendants was an extra-judicial private fraudulent

bankruptcy disguised as an arm’s length sale transaction to the detriment of non-lending creditors.

Advantage Award Shipping, LLC Specific Allegations

30. Plaintiff repeats and realleges all matters set forth in the above and foregoing, and

with specific reference to Defendant Award, LLC avers as follows.

31, At all times material hereto the motor tanker “VALUE” a vessel with International
Identification Number (IMO) 9470131 was held under the old structure by Value Shipping, Ltd.,
a Maltese corporate entity which, in turn, was 100% held by Geden Holdings. As a result of
“restructuring,” the VALUE was renamed ADVANTAGE AWARD and was transferred to
Advantage Award Shipping, LLC which is 100% held and controlled by Advantage Tankers, LLC.

See Table I,

32,  Atall times material hereto the President and CEO of Value Shipping Ltd. was Ali
Tugrul Tokgoz; and its Chief Financial Officer was Mehmet Mat. These individuals held the
same positions in Geden Holdings Ltd, of which they are also directors.

33. After restructuring, Tugrul Tokgoz became the CEO of Advantage Award
Shipping, LLC and Mehmet Mat became its CFO. At the same time the same individuals also

9

Case ID: 200300816
 

became sespsctiyely, Chiof Emegutive Offices and. Chief Einangiad 0 fficer-efAdvantage Tankers,
LLC.

34, The tanker ADVANTAGE AWARD, after restructuring, continued to be employed
under long-term time charter by Shell Western Supply & Trading, of Barbados, as it was before

the restructuring under her former registered ownership by Value Shipping, Ltd.

35, As part of the restructuring the vessel ADVANTAGE AWARD under ship
management contract with Geden Lines continues to be managed by the said company as she had
been managed before restructuring under her former name VALUE. Geden Lines is responsible
for the technical, commercial, crewing, and administrative management of the ADVANTAGE
AWARD in the same manner as it was before the restructuring.

36. As part of the Defendants’ restructuring plan the VALUE, now renamed
ADVANTAGE AWARD, was refinanced by the same financial institution that had provided the

original financing for its acquisition, i.e. UniCredit Bank, A.G.

37. As aresult and as part of restructuring, Advantage Award Shipping, LLC became
one of 11 “newcos” that were purposely established by Geden Holdings for the purpose of serving
as receptacles for the legal ownership of the assets formerly held by Geden Holdings, i.e. as legal

owners of the respective 11 tankers as shown in Table I.

38. Asaresult and by virtue of the unlawful restructuring that Defendants masqueraded
as an arm’s length sale, Value Shipping Ltd. became inactive and disengaged from the business
while Advantage Award Shipping, LLC took over and is performing the same business of time
chartering the same vessel to Shell Western Supply.

39. Notwithstanding the purported sale of the ADVANTAGE AWARD by Value
Shipping, Ltd and its purported purchase by Advantage Award Shipping, LLC, Geden Holdings,
which was the beneficiary of the purported sale and should have received the part of the sale

proceeds representing its equity in the ADVANTAGE AWARD, is unable or unwilling to account
10

Case ID: 200300816
 

for the agccipe ofcits GbEtTABM fhe Bale pruveeds hand tiesirOdispesad PaGelike Gidiher, Geden
Holdings is unable or unwilling to account for the receipt and disposal of the sale proceeds from
the purported sale of the other 10 of the 11 tankers.

40. Notwithstanding the purported sale of the vessel to Advantage Award Shipping
LLC the commercial, technical, and administrative management and control of the vessels noted
in Table I, including the VALUE renamed ADVANTAGE AWARD remained and continues to
be with Geden Lines, in return for substantial management fees Geden Lines receives from Award
LLC. Geden Lines is 100% controlled by Mehmet Emin Karamehmet and has as its Chief
Executive Officer Tugrul Tokgoz and Mehmet Mat as its Chief Financial Officer.

41. Atall times material hereto, the actual day-to-day operations of the ADVANTAGE
AWARD was and continues to be performed by Geden Lines irrespective of the purported sale of
the vessels as shown in the foregoing Table I.

42, At all times material hereto, after restructuring, the ultimate beneficial ownership
and control of the ADVANTAGE AWARD remains with the same shareholders who owned and
controlled same before restructuring, as confirmed by Geden in its Consent Letter hereinabove
referred to and attached to this Complaint as EXHIBIT 6.

43. At all times material hereto after restructuring the ultimate legal ownership and
control of the ADVANTAGE AWARD and Advantage Award Shipping, LLC remain with
persons who are members of the Karamehmet family, and more specifically his daughter and only
child Gulsun Nazli Karamehmet Williams.

44. At all times material hereto, after restructuring, Mehmet Emin Karamehmet as
controlling shareholder of Geden Lines maintains a substantial economic interest in the
ADVANTAGE AWARD as Geden Lines, which Emin Karamehmet owns, derives substantial
economic benefit from its contractual role as technical, administrative, and commercial manager

and operator of the ADVANTAGE AWARD.

11

Case ID: 200300816
 

CéSe 2:2AtahGindy mathialleremellt df the OBR gaAGe/ 28a Hastie GhGdent to the
ownership and operation of the ADVANTAGE AWARD that were formerly performed by Geden
Holdings Ltd. have been taken over and are being performed by Advantage Tankers and
Advantage Award Shipping, LLC. These include entering into contracts in the form of time
charter parties with major oil companies, employing seafarers to operate vessels, providing
contractual undertakings, and granting performance guarantees to creditors who provide the
financing of the vessels that it holds through its one-ship-company wholly owned subsidiaries.

46. At all times material hereto, following restructuring, all of the business formerly
carried on by Geden Holdings on behalf of Value Shipping Ltd. continue to be performed by
Advantage Tankers on behalf of Advantage Award Shipping LLC in such a manner and to such
an extent that, except for the name change, the two entities are indistinguishable including the
following particulars: both corporate entities have the same Chief Executive Officer Tugrul
Tokgoz and Chief Financial Officer Mehmet Mat; both companies have the same business address
in Istanbul, Turkey; both have carried on the same business with the same business counterparties;
both have carried on the same business with the same vessel - employing the same personnel, and
operating from the same business address in Istanbul, Turkey.

COUNT I

Advantage Award Shipping, Ltd. and Advantage Tankers are liable to Plaintiff as
successor corporations of Geden Holdings, Ltd.

47. Plaintiff repeats and realleges the foregoing 4§ 1-46 and as Count I of its claim
against Defendants further avers and pleads that Advantage Award Shipping LLC is a mere
continuation of Value Shipping Ltd. and of Geden Holdings, or the result of a de facto merger
with the said entities.

48. In actual fact the “sale” of the shipping assets of Geden Holdings, to Advantage
Tankers-controlled one-ship-companies, as shown in foregoing Table I, was nota straightforward

market sale of assets but a planned transfer to successor corporations purposely and by design

12

Case ID: 200300816
 

creatédanekueineliriidt?s!i7ubtPomip sessed ako dled Page FO dd2 and frehAét Mat who
were at the same time officers and directors of Geden Holdings and Geden Lines, and also became
respectively, the Chief Executive Officer and Chief Financial Officer of the buyer of Geden
Holding’s assets - Advantage Tankers, LLC. The purpose of Advantage Tankers was to take
over and continue the business of Geden Holdings for the same interests, and to render Geden
Holdings inactive in the business; judgment-proof: and incapable of responding to claims of non-

bank creditors.

49. At all times material hereto, notwithstanding “restructuring”, the commercial,
technical, and administrative management and control of the vessels noted in Table I remained and
continues to be with Geden Lines in return for the substantial fees Geden Lines receives from the
respective one-ship- companies that own the vessels. Geden Lines is 100% controlled by Mehmet
Emin Karamaehmet and has as its Chief Executive Officer Tugrul Tokgoz and as its Chief

Financial Officer Mehmet Mat.

50. At all times material hereto, the actual day to day operations of the vessels was and
continues to be performed by Geden Lines irrespective of the purported sale and nominal change

of ownership as shown in the foregoing Table I.

Sl. At all times material hereto, the employment of the 11 tankers vessels into long-
term time charter after the sale was and remains with the same time charterer who employed the

vessels before the sale. i.e. Shell Western Supply & Trading Ltd. of Barbados.

52. At all times material hereto, after restructuring, the ultimate beneficial ownership
and control of the 11 tankers remains with the same shareholders who owned and controlled them
before restructuring as confirmed by Geden Holdings in its Consent Letter hereinabove referred to

and attached to this Complaint as EXHIBIT 6.

13

Case ID: 200300816
Cae 2:20kcal Dimes rhatehial hereto) ated réstriU RGR G/ CREAMS Behe AEG ownership

and control of the vessels and the respective SPC’s which are their legal owners, remains with

 

persons who are members of the Karamehmet family, and more specifically Mehmet Emin

Karamehmet and his daughter and only child Gulsun Nazli Karamehmet Williams.

54. At all times material hereto, after restructuring, Mehmet Emin Karamehmet as

controlling shareholder of Geden Lines maintains a substantial economic interest in the 11 tankers
through his 100% ownership of Geden Lines, which is the contractual technical, administrative,
and commercial manager and operator of the said vessels which are nominally controlled by

Advantage Tankers.

55. By contrast Geden Holdings has ceased carrying on business, and it proclaims that
it has no assets, no funds, and that it has become an empty shell.

56. At all times material hereto all of the obligations and liabilities incident to the
ownership and operation of the 11 tankers that were formerly performed by Geden Holdings Ltd.
have been taken over and are being performed by Advantage Tankers. These include entering into
contracts in the form of time charter parties with major oil companies, employing seafarers to
operate vessels; providing contractual undertakings and performance guarantees to creditors who
provide the financing of the vessels that it controls as the legal owner or their respective one-ship

corporate owners, on whose behalf it enters into financing and refinancing arrangements.

57. Atall times material hereto, following restructuring, all of the business formerly
carried on by Geden Holdings continues to be performed by Advantage Tankers in such a manner
and to such an extent that, except for the name change the two entities are indistinguishable,
including the following particulars: both corporate entities have the same Chief Executive Officer
-Tugrul Tokgoz - and Chief Financial Officer - Mehmet Mat; both entities have the same business
address in Istanbul, Turkey; both entities have carried and are carrying on the same business with
the same business counterparties; both entities have carried on the same business with the same

14

Case ID: 200300816
 

vessels zc the bh crude ai} carsiges; both entities employ chicane Management tomnPany -Geden

Lines; both entities in carrying on business employ the same shore-side personnel.

38. In carrying on business as successor corporation of Geden Holdings, Advantage
Tankers employs the 11 corporate entities to which ownership of the 11 tankers was transferred
including defendant Advantage Award Shipping, LLC as shown in Table I

59. In consequence of the foregoing, Advantage Tankers, LLC is a mere continuation
of Geden Holdings, Ltd. or the result of a de facto merger of the two entities.

COUNT I

The Corporate veil of Defendants Advantage Tankers and Advantage Award LLC should be
pierced as it is employed abusively to commit fraud or other injustice to the detriment of Geden

Holdings’ creditors.

60. Plaintiff repeats and realleges f 1-59 of the above and foregoing Complaint and
for its further and additional claim against Defendants avers and pleads as follows.

61. At all times material hereto Geden Holdings Ltd. acting by and through its own
officers and directors and at the express direction of its ultimate beneficial owners devised and
established a fraudulent restructuring scheme. It caused the incorporation of a new group of
limited liability companies consisting of Advantage Tankers and 11 associated subsidiaries,
including Advantage Award Shipping, LLC which were to become the future buyers of the
vessels that Geden Holdings Ltd. was holding in order to insulate them from the reach of creditors
to whom Geden Holdings was indebted.

62. As part of its restructuring and transmutation into Advantage Tankers, Geden
Holdings made arrangements with several of the banks that were its lenders to refinance the vessels
by making new loan agreements with these “newcos,” the putative one-ship-company buyers that
acquired the vessels from their predecessor corporate entities as shown in Table I. Thus, Geden
made the arrangements with UniCredit Bank, A.G for the acquisition of the VALUE by Advantage

Award Shipping LLC.

15

Case ID: 200300816
Cée 2:2DhrghSéuck Mmanbareme Gdddn HiadihesOPhe dance APF its assets

 

deliberately making itself undercapitalized and reduced itself from an asset-rich company to an
assetless sham, incapable of performing the obligations it had undertaken.

64. Though purporting to have sold its equity interest in the 11 crude oil tankers to
Advantage Tankers for approximately USD 200,000,000 Geden Holdings, notwithstanding
several demands of Plaintiff to pay the outstanding judgment is failing and refusing to honor same
and at the same time it is unable or unwilling to disclose how it disposed of the proceeds of the
purported sale.

65. | Geden Holdings, as a judgment debtor, in response to Plaintiff's discovery in aid
of execution of the judgment in Pennsylvania, has failed and refused to produce its accounting
records that should record and disclose how these purported sale proceeds were received by Geden
and how they were disposed / disbursed.

66. In consequence whereof Geden Holdings Ltd. has failed to comply with the basic
corporate formalities of maintaining truthful and accurate business and accounting records.

67. By means of the arrangements for restructuring of the ownership of the assets of
Geden Holdings, Ltd. and the purported sale of these to Advantage Tankers, the said corporate
entities were used by their ultimate beneficial owners, to wit Mehmet Emin Karamehmet and
Gulsun Nazli Karamehmet Williams to defraud Plaintiff by shifting the assets of Plaintiff's obligor
Geden Holdings Ltd, to purportedly separate corporate entities under the guise lawful arm’s length
transactions.

68. The “restructuring” of the ownership of the assets of Geden Holdings was
knowing, deliberate, and intentional as the purported corporate “buyers” of the vessels, Advantage
Tankers along with its subsidiary one-ship-companies were corporate creatures organized by the

management of Geden Holdings for the express purpose of taking over the business of Geden

16

Case ID: 200300816
 

Holditgssand: potting) tesé-mivts Hegondneiel fedch Fob eredile hy? WhiRAgGRSAVNF the equity
ownership of the Karamehmet interests in the vessels.

69. The restructuring plan of Geden Holdings expressly contemplated insulating the
shipping assets (vessels) of the said debtor Geden Holdings from arrest and/or attachment and
ringfencing them from the just demands of its creditors, by changing their registered ownership
and misrepresenting the restructuring as an arm’s length sale based on a sophisticated plan worked
out by professional restructuring experts.

70. In consequence of the foregoing, the corporate form of the Defendants was used
by their ultimate beneficial owners, their agents, servants and employees to perpetrate a fraud, to
wit to induce Plaintiff to contract with subsidiaries of Geden the performance of which Geden
had guaranteed, not intending to perform its guarantor obligations; and transferring its assets to
the “newco” Advantage Tankers, beyond the reach of Plaintiff as a creditor.

71. At all times material hereto Defendants failed to maintain adequate corporate

records including records in the following categories: records of correspondence bearing on or
relating to the restructuring and reorganization of ownership; internal correspondence with the
beneficial and ultimate beneficial shareholders of the entities that owned the vessels; records of
contracts and agreements with bankers for the refinancing of the vessels; records of financial
transactions showing receipt of funds by the one ship companies of the Geden Group that
purportedly sold the 11 crude oil tankers; bank account statements verifying money transfers in
and out; statement of accounts showing receipts and expenditures; documents reflecting internal
contractual arrangements for the adjustment of trading debt as between the buyers and the
purchaser of the tankers. The complete absence of corporate records with bearing upon
multimillion-dollar transactions suggests that the purported transfer of assets from Geden to

Advantage Tankers was not genuine but fictitious and part of a scheme to defraud creditors.

17

Case ID: 200300816
Case 2:20-cv-01847-BMS DocumeuNayiled 04/09/20 Page 21 of 67

 

 

 

72. Wixumtitfrepeats and realleges: 4] 1-71 of the above and foregoing Complaint and
for iis further amdl additional claim against Defendants under the Pennsylvania Uniform

   

Fraudulent Transfer Act ("PUFTA") avers and pleads as follows.

73. At all times material hereto Plaintiff's cause under this section of its Complaint
arose from actions that preceded the 2018 enactment of the Pennsylvania Uniform Voidable
Transactions Act and, consequently, Plaintiff's claims under this Count are governed by PUFTA.

74, At all times material hereto Plaintiff was a creditor of Defendant Geden Holdings
in that Plaintiff had a claim against Geden Holdings arising from Geden Holdings’ letter of
Guarantee dated May 27, 2010 and from the performance failure of Geden’s wholly owned
subsidiary Avor Navigation, Limited.

75. At all times material hereto the following persons were respectively insiders of
Geden Holdings, Ltd. and /or Advantage Tankers and/or Advantage Award Shipping, LLC:

(a) Tugrul Tokgoz, by virtue of his roles as director of Geden Holdings; Officer and
Director of Advantage Tankers, and officer and director of Advantage Award LLC;

(b) Mehmet Mat, by virtue of and in his capacity as Chief Financial officer of Geden;
Chief Financial Officer of Advantage Tankers; Chief Financial Officer of Advantage Award LLC;

(c ) Mehmet Emin Karamehmet, as the controlling shareholder through intermediary
holding companies of the debtor Geden Holdings.

(d) Gulsun Nazli Karamehmet Williams as a close relative of Mehmet Emin Karamehmet,
~ his only child and daughter- and 85% legal owner of Advantage Tankers, LLC.

76. At all times material hereto the transfer of the ownership of the vessel VALUE,
renamed after the transfer “ADVANTAGE AWARD”, by the transferee Advantage Award

Shipping LLC. and its parent corporation Advantage Tankers LLC, was made under and by virtue

18

Case ID: 200300816
 

of theCrsstrachifing"Qilarg ava red ORME forépbing fee e/OMpedds raG6se2-UcRhowledged
by Geden Holdings in its restructuring plan - of making the transferor (seller) Geden Holdings
essentially judgment proof and incapable of responding in damages to Plaintiff's claims.

77. At all times material hereto Geden Holdings arranged and effected the transfer of
the 11 crude oil tankers to Advantage Tankers as noted in the forgoing for the express purpose of
putting the said assets into the legal ownership of business entities which it caused to be established
in order to ringfence and insulate same from the reach of its creditors, including Plaintiff.

78. The said Defendant's intent in this regard is evidenced by reference to the following
facts: (1) The transfer of the property was to Mehmet Emin Karamehmet's only child Gulsun Nazli
Karamehmet Williams, who is an insider under PUFTA; (2) As it is averred in the foregoing, the
ultimate beneficial shareholder of debtor Geden Holdings retained possession and / or control by
virtue of Mehmet Emin Karamehmet's continued control over the "new" owners of each and every
one-ship-company to which the respective vessels were transferred as shown in the attached
EXHIBIT 6; (3) The transfer of the property, viz the MT VALUE and every vessel formerly held
through the one-ship-companies controlled by Geden Holdings was carried on without any notice
to Plaintiff, even though Plaintiff was at all times material hereto the beneficiary of Geden
Holdings’ guarantee; (4) Preceding the massive transfer of all of its assets, including that of the
"VALUE" which was renamed “ADVANTAGE AWARD" repeated demands were made by
Plaintiff on Geden Holdings to purchase the vessel AVOR as it had undertaken through its
subsidiary Avor Navigation, Ltd. and Plaintiff had threatened legal action; (5) The transfer of
the 11 crude oil tankers by Geden Holdings to Advantage Tankers amounted to a transfer of all
fixed assets which were owned by the former; (6) Contrary to the representations to its non-
lending creditors, the single controlling shareholder of Geden Lines, Mehet Emin Karamehmet
retained ownership and control over the property purportedly transferred, viz. the 11 crude oil

carriers shown at Table I (see EXHIBIT 6) ; (7) On information and belief the sale of the 11 crude

19

Case ID: 200300816
carrier Birk arte AaVatadge Auber? Qa Hot ant ams! tell sty (Relea shl@ Marea Qlon but part of

, an elaborate design to disguising fraudulent transfers as genuine commercial sales; (8) Virtually

 

upon completion of the transfer of the 11 crude tankers to Advantage Tankers Defendant, Geden
Holdings became insolvent and ceased to carry on business.

79. At all times material hereto Geden Holdings arranged and effected the transfer of

the 11 crude oil tankers to Advantage Tankers as noted in the forgoing for the express purpose of
putting the said assets into the legal ownership of business entities appearing to be controlled by
third parties which it caused to be established in order to ringfence and insulate these assets from

its creditors’ reach.

80. In consequence of the foregoing, Plaintiff respectfully prays that the Court make
appropriate orders, as necessary so that the transfer of the vessel ADVANTAGE AWARD by
Defendant Geden Holdings Ltd. to Advantage Tankers, LLC and/or to Advantage Award

Shipping, LLC. be declared fraudulent as to Plaintiff, and avoidable.

81. In accordance with the provisions of PUFTA, and as Plaintiff has already obtained
a judgment against Geden Holdings Ltd. Plaintiff respectfully prays for an order of execution
against the M/T ADVANTAGE AWARD and any right, claim or interest whatsoever that
Advantage Tankers LLC, Advantage Award Shipping, LLC may have in the Advantage Award
either as owners of the said vessel, or bareboat charterers of the said vessel, or participants in any
joint ownership arrangement over the said vessel, including any limited liability company interest;

and over any earnings from the commercial employment of the vessel .

AVER FOR RELIEF

 
  

tfully requests: that process in due form of law issue against

   

idings, Advantage: Tankers, and Advantage Award Shipping LLC ordering
them to appear in the proceedings herewith commenced; and after due proceedings are had and
this cause is adjudicated the Court make a finding that Defendants Advantage Award Shipping,

20

Case ID: 200300816
 

LLC aiksa Praape Tike PAiahle to PRMtifias SHEL QUO Ara GNS SACUdEA Holdings
for the judgment Plaintiff holds in the sum of $3,479,152.69 together with interest and costs; and
in addition, or in the alternative that the corporate veil of Geden Holding should be pierced and
that Defendants Advantage Award Shipping, LLC and Advantage Tankers should be adjudged
liable to Plaintiff in respect of the said judgment; and in addition or in the alternative, the Court,
make an order that that the transfer of the motor tanker ADVANTAGE AWARD (ex - VALUE)
to Defendant Advantage Award Shipping, LLC is fraudulent and void as to Plaintiff and issue an
order of execution against the M/T ADVANTAGE AWARD and any right, claim or interest
whatsoever that Advantage Tankers LLC, Advantage Award Shipping , LLC may have in the said
vessel either as owners of the said vessel or as her bareboat charterers, or participants in any joint
ownership arrangement over the said vessel, including any limited liability company interest in
business entities which are or purport to be said vessel’s registered owners; and over any earnings
from the commercial employment of the vessel; and the Court adjudge that the Defendants and
each of them are liable to Plaintiff for the sum of $3,479, 152.69, together with interest and costs;

and for such other and further relief that the Court deems just, equitable and proper.

Dated: March _, 2020 Respectfully Submitted,

REEVES McEwInc, LLP

By: /s/ Michael F. Schleigh, Esq.
Michael F. Schleigh, Esq.

Mary Elisa Reeves, Esq.

PA Id No. 44194/88407

1004 Front Street
Philadelphia, PA 19147
Telephone: 267-324-3773
E-mail: reeves@lawofsea.com

21

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 25 of 67

COMMONWEALTH OF PENNSYL VARS
DEPARTMENT OF STATE
08/26/2016

 

TO ALL WHOM THESE PRESENTS SHALL COME, GREETING:
1 DO HEREBY CERTIFY THAT,
Geden Holdings Lid.
is duly registered! tm dio business under the laws: of the: Commonwealth of Pennsylvania and
remains a registered! Foreign Business Corporation so far as the records of this office show, as of
the date inereiin.

| IDO?
| and |

 

CERTIFY THAT this Certificate: of Registration shall not imply that all fees, taxes
etl to the Commonwealth: of Pennsylvania are paid.

 
  

IN TESTIMONY WHEREOF. I have hereunto set
ny Land and caused the Seal of the Secretary's
Otfine: to be affixed, the day and year above written

Vedus Cr - Cds

Secretary of the Commonwealth

 

 

Certification Number: TSC 160826140965-1

Verify this certificate online at http:/Awww.corporations.pa.gov/orders/verify.aspx

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 26 of 67

 

Commonwealth of Pennsylvania on
Bureaw ef Corporations and Charitable Organization’ , “
401 North street,Reom 206,P.0.Box 872Ziled ahd Attegteil by the
3 i : 2, P: ‘4, 17105-8722 Office Br d@ ®ecords
73787-1057 06 Hs
wiww.des.state.pa.us/corps

     
 

     
 

:
|

Entity Report
August 26,2016

Examination of the indices in the Department of State on the above date show a
Business Corporation was filed on December 15,2014 entitled:

Geden Holdings Ltd.
Enity # 4317664

Citizenship: Foreign

With Address At: % Ct Corporation System , ,PA,

Filing History :

Date Microfilm Filing
12/15/2014 Creation Filing
12/22/2014 Change of Address

Certification Number :TSC160826140967-1
Verify this certificate online at https:/Avww.corporations.pa.gov/order/verify

Case ID: 200300816
 

Se MEY Fe Oe TESS

i Date Filed: 12/22/2014
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page sdrdtlnft the Commonwealth

  

i Records

 

 

Document will be returned to the name and
address you enter to the left,

Name

Commonwealth of Rannsylvania
FOREIGN BUSINESS CHANGE OF REGISTERED OFFICE 2 Page(s)

«| Nt

Pee: $5 114364680138

In conpllinnee witth (the mensiremonts of dhe: applicalilé: provisions off 15 Pa.C.S. (relating to change of segistered office), the
wadonuiigned! corpoattion, lfiniited partnerstip-or linited Habilllycompany,, desiring to effect a change of registered office, hereby states
tdnatts:

 

 

 

 

 

 

 

 

 

 

 

 

2. Canrent méiiiens as mepieered with the Departmentiofi State: Complete part (q) or (6) ~ not both:

(a) Thee adidess afilts oummant registered office: inthis:Commonwealtly is:

 

Witumeioey ave steer City Slate Zip County
(6) The mae off itis onment commercial registered office: provider and the county of venue is:

clo: CT Cospamatiion System Dauphin
Nan al Cima mepistered Ones Provider County

 
 
 

 

 

3. New mldhess. Choigdinie mart (q@) or (i) — sot boris.

(a) The adidesnstin tis Commonwealth to which tlie-registered office of the corporation, limited partnership or
limited! Eaihilligy aamypany tis tks be changed iis:

 

 

 

 

 

 

 

 

ow" Ranelbgr ema steal Cy “Slate: Zip County
(6) The eagittewill offline wf dhe corporation, fimiled!partnerstiljpor limited Hability company shall be provided
by:
dda UY Qorporalion System Philadelphia
Wissid) Conimerciat Regi@tanmn Grins Ft County
Revised 8/2013

204DEC 22 PH I: 40 Case ID: 200300816
PA NFPT. OF STATE
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 28 of 67

DSCB:15- 1507/4 144/5507/6 144/8506/8906-2

 

4. For enymutliossaniiy:

Such clings: wasautlhotioed by ihe Road ad Directorsoftlincenporation.

 

 

 

 

ye WHE he umdersigned has caused
this Siatement ar CeetiGcate of Change of Registered
Office w be signed by a daly authorized uffwcer, general:
partner, memlbor or mameger thereof this

 

 

 
   

‘ested billy Company

ee

a signature

 

 

 

 

Revised 8/2013

|
|
1
i
i

Case ID: 200300816

i
 

tf. QOUEGIA
; Date Filed : 01/30/2017
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 29 Pedko A. Cortés

    
 
 

 

 

 

Foreign Registration Statement
DSCB:15-412

wre ewe

ae

TCOIW701300F0B53

 
   

  

terra

EX} Retamn dismumimntiiy annitian:
Read alll iasteunttions iatier to completing. This faa: ney |
Fee: $250

In compliance with the requirements of the applicable provisions of 15 Pa.C.S, § 412 (relating to foreign
registration statement), the undersigned foreign association hereby states that:

1, The tyge of semacintion its (check only one):

[3 Boniinoss Computing OD Limited Partnership: C) Business Trust
[1 Nowpuotit Canton (Limited Liability : i (5) Professional Association

 
 
 
  

 

2. The Zoli sacl paper amme wf the Yoreign assovintiomas-repistered ix ity jurisdiction of formation is:
Advantage 4sveexd Shipping DLC

7A, If he mame lin 2 dines mot contain a requived/dasignaton: ‘on if the name in 2 is not available for use in the
Commonneatih, the altemmte name under which: the-association is registering in this Commonwealth is:

 

A resolution ofthe govenans antionting theamme kn ZA. forusw:iniregistering to do business in this Commonwealth must be afiached,
3. The jeniinilintion eff fammuien Gs: Republic af tlle Marstialllistandis
4, The strest amd! muilling adidress of the assaciation!s: principal office,

Trust Conopaey Clompllex, Ajcitnke Road, Ajeltake:lstindi, Majiro: MH 96960
} ae ated stteestt City State Zip

   

ing address of the office;, iftany;, required to be maintained by the Jaw of the association’s
jurisdiction of finmatin f an thet Jurisdiction:

Trust Company Camplins, Ajeltake Road, Ajetinite Island) Majuro: MH 26960
Namie andi sett City State Zip

PATER RATAN itlene Miho Lthting

Case TD: 20030081

 
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 30 of 67

DSCBi15-412 - 2

  

5. The @) adiibensaffttheamuciation’s proposed registered office: in: this Commonwealth or (b) name of its Commercial
Registered! Oiffine Myovittter and tle county of venue: is:

Complete paut () GR (®) — maa both:

 

 

 

{a)
Nouba amllstinzdtt Cilyy State Hip County
(b) efo; Seavedlifizr, Tine, * 5 . ‘ Philedelphia
Naneafl(Comnurdidl Registered Office Provider ‘County

6. Check ome off illegilionting:
F'The association may not have series,
() The association may have one or more series.

7, Effective ditteafingdivtaittinn of foreign assaciation(clieek; and! ifappropriate complete, one of the following):
[2 The Fucijpn Regintention Statement shell be effective: upon filing in the Department of State.
(J The Foreign Regiisiattion Statement shall be effective-ont: at

Date: (@4M/DDIYYYY) ‘Hour (@fany)

 
 

 

ies antj:, Clieek;, avd if appropriate complete, one of the following:

 

Oe) The amodittimlise limited Hiability company which: is:notiorganized to render any of the below professional
serwine(s).

["] The association is a restricted professional limited liability company organized to render one or more of the
following professional service(s): (If this box is checked, one or more of the fields below must be checked.)

new. hiropractic a. entistry ee BW .._Medicine and surgery
conan ptometry .._Osteopathic medicine and surgery ___ Podiatric medicine __ Public accounting
a P sychology Veterinary medicine

 

IN TEDSTIMOMY WHEREOR, ithe mund ‘signed associat on:as:caused this Foreign Registration Statement to be signed by
a dilly autthmiizel!oypresntative thereof this “LP dawof “an vaery 200A

BOvVAMTTAGE AWALS Soave & vod
Name of Association ,

 
  

 

 

PAOQ2S - B42085 Wolters Klawer Oaline

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 31 of 67

GEDEN HOLDINGS LTD

85 St.John’s Street , Valletta. Malta
Tel MAG 212.319 5h OO - Fax : 0090 212 325 58 14 o &
Filed aba, BE

| office of a
ae

 

  
   
   

  

ted a “by the

Messrs.
Eclipse: f
Marsh

  

IRREVOCABLE!

 

RIMANCE GUARAN

 

  

In consideration of you, Eclipse Liquidity lnc. / Marshall Island (hereinafter the

“Company” )), entering into 2 Bareboat Chavterparty as per rider clause 13 of
“BARECON! 2001 dated 27 May 2010 and! amy and all subsequent addenda
therete (the "Contract ) with Av
charterer andl ow buspe
Geden Holdings Le
as primany obligor on
Charterer of alll it

 

  

 
     
 
  
  
 

ibyect: to the: provision of the paragraphs below,
i ey unconditionally and irrevocably guarantee
jemand: the: full and timely perfo
ations wader the Contract. including, bw
t of the fir

 
 

 

nmance by the
mot limited to,
e aid! ow the purchase price of the vessel MT

 

 

it) copies o of the fs hive statement “fow the relevant period, we re especially
undertake to mal vemt, wihich was due to you wnder the above-
mentioned: Comteae a id om the due date by th
you to younr accoumé

amount overdine are

  
 

 

 
  
 

A further consideration of the provision of this guarantee is your undertaking,
confirmed by your countersignatune hereunder, that subject to our payment of
any overdue amount under this guavamtee within 7 days of receipt of your
demand), you willl not execute your tight of withdrawal of the Vessel as per the
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 32 of 67

Contract and you will refrain from arresting or otherwise detaining any of our
assets,

However, in the event of any dis:
fo:

    

ute between you and the Charterer in relation

  
 
   
 

im seven (7)
aus; receipt of your demand for repayment, then
we shall be emitted itold: andi defer payment until the awards is
published. We shall mot be obligated! to make: any payment to you unless the
judgment orders: the Charterers; to make. repayment. If the Charterers fail to
honor the judgment within sevem (7) days after that the final judgment had been
rendered iin the proceedings them we shall pay to you to the extent the judgment
orders.

calendar days from

 
 

   

 
 

  

demand hereunder shall be under strict reservation of,
wer of, ouw and. the Charterer’s rights in Contract

and in Law.

No amendments, aciditions or variations to or extensions of the Contract, nor the
granting of amy additional Gmne or other forbearance to the Nominee by you, nor
any act or omission by you, shall release ws from liability under the terms of this
guarantee.

 
 

This Guarantee shall conve inte full force andi effect u pon the delivery of the same
to you amd shall continwe im force andi effect from the time when the charter
period commences for a period! of (7) seven years plus an additional period of
further 12 months, im the case that the first option is declared by the Charterers in
accordance with Box 21 Part I of te Comtract, plus another additional period of
further 12 months, in the case that also the second option is declared by the
Charterer im accordance wit Clause Bon 21 Part I of the Contract, plus another
additional period of further 12 nnomtlie;, im the case that also th third option is
declared by the Charterer im accordance with Clause Box 21 Part I of the
Contract. Notwitist ng tee prowisions hereinabove, in case we receive
notification from you or from the Chartevers stating that a claim covered by this
Guarantee hae beer ¢ aad: vefered) to Arbitration in accordance with the
provisions: of the C: ' peniiod: of walidity of this Guarantee shall be
extended! until thisty (0) di : judgment shall be rendered in the
proceedings. Im swein case, this Guarantee shall not be available unless and until
such certified copy of the f vanels: im the: Arbitration justifying your claim is

  

 
     

 

  

  
 
 
  
    
 
 

 
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 33 of 67

presented to us or a written agreement between the parties terminating the
dispute is presented to us.

When this Guarantee shall have expired as aforesaid, you will return the same to
us immediately without any request or demand from us, but non-return shall not
affect the. expiry of our commitment hereunder.

  

  
 

 

vith the laws
sdliction of the

| hall be governed! by andl construed in accordance ¥
of England amd we agree to submit to the non-exclusive jf
English Hig: Court.

The address and full style details: of the Guarantor are as follows:

Mailing addvess:

C/O

BUYUKDERE CADDESI
LEVENT-ISTANBUL-TURKIVE

 

 

E-mail address:
chartering@gedenlines.com
Tel. +90 212 319 51 00 Fax +90)

 

27, May, 2010

 

    
 

Counteusigned::
27, May, 2010) AWOIR INIAWIG APIO

a
Ro

 

   
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 34 of 67

HOLDINGS LTD. is
ams Street , Valletta . Malta Filed an@ Atte -d by the
HES St GO ~— Fax : 0090 212 325 §8 1Office of Jydied a.

~ 06 MAR 2e
A. 8

  
      
 

Messrs.

PSARA ENERGY LIMITED
Ajeltake Road, Ajeltake Island
Majuro, MH 96960

Marshall Island

whe

04. March. 2010

    
 
  

We hereby confirm that ¢
all single purpose com
bank loans are SPCs, x

ps

ec Lidl, allie is the Holding Company for
‘Ome wEseel each. The borrowers for the
ings Lid, Malta. Geden Holdings Ltd,

ae banks loans,
 

 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 35 of 67

From:

To:

Dear Sirs

2

3
{a}
(B}
(c}

  
 
 

  
 

 

CONSENT LETTER Filed ati
Geden Holdings Lid (the “Shareliaidar’) of face Bf
85 StJohn"s Street, Valletts, Malin ve oe
Shell Westerns Sipnly and Trading littbed (the “Charterer’)
Barbados.
O6.02, POLS

 
   
 
 
 
  
 
  
  
  
  
  

ln date i 13 March 2012 Gn the case of the vessel
we Chat b vetween the

 

@ 2 Owner wil 5 se!
allewat { companies listed in Annex i ‘here to as
y, the “New Qumers").

 

die relevant
flew Ouaier wil regis 3

: Vessel registered In the name of the banks and
areto as Existing Morigagees shall be discharged
seurcing: avedfor refinancing arrangements between
ifs a mew ship mortgage ¢ ie be registered In the
fons Usted In Annex 1 hereto as New

the relevant ship mortgage amen th
financial insthations Bs os
he replaced [as part oft
that New Quner and its {&
mame of the benks aral &
hMortgawees;

 

 

subject to the respecte New Owners: tuding acceptable to Charterer following
Charterer’s KY¥C and other relevant checks, the Existing Charters will be terminated by
SE eng between the respective Existing Owners and Charterer and new
_ ef ater will be e enter into between the Charterer and the

  
   
 

ween

    
   

(Q — eacth Wawe Clhanten stall come Into effect on the tne on which the relevant Vessel
ax: delivered! to, and! accepted by, the relevant New Owner from the relevant
Existing C“huner pursuant to that Vessel Sale (the “Vessel Sale Effective Dates’ %;

 

iG Ge dunatlom of eacie New Charter shall be 5 years from the Vessel Sale Effective
Sate ples the aptlomal pertod (3 years for aframaxes and A year for suexmaxes);

 

(i) clhartan hk me = (tlhe: “tHie”) will be the aggregate of a base rate and prot sharing
aaawaante (ell “The Base Rate payable by the Charterer to the relevant New
Omer cial be wS$17,500 per day other than the wessels Advantage Sun,
Advantage Sky, Adwantage Solar, Advantage Start whereas th se rate shall be
USGUR SOO cunting the intial period of 24 months (the “Base Rete“l; The PSA will
ine: calculated! ag She monthly averages of certaln trading soules 25 described tn
toes velievant chanter partles.

 

   

 

 

 

   
 

  

  

I joc SAlszob4v2

Case ID: 20030081

sted by the
Records

DO124§

 

 
& for the avciilance af any dawkk,

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 36 of 67

(lv) the terms of each New Charter shall otherwise be substantially the same as the
terms of its corresponding Existing Charter, save as contemplated by this

paragraph 3(c) and for logical amendments.

4 A pro-forma of New Charter Is annexed to this Letter as Annex 2.

 

5 The Shareholder confines to te Chantienen thal:

   
  
 

fa) le shall procere th eaptintiom om ¢
is: give from Fenech & Hered to
satisfactory to the Ch

   

  

sar tesen, witihiin 30 dans fram the date of this Letter;

 

th) ft shall provide to the
regarding the New Ow

Chanterar pray
as; the Chantever mequires for KYC purposes.

      
 

6 The Shareholder hereby:

fa) notifies the Charterer of s intention to counplete the Vessel Sales;

(bj) conflinis that R shall be keep tie Clhanterer () updated of the Intended dates andl
alo and (0) notified on the date on which

  

 peasethy fluor aral
act Virol

   

schedule for the compiz!
each Vessel Sale is completes: and

  
  

     

(c)

enh:

(d) agrees ta: procure that upon eacly Wessel Salle: the relevant ExistIng Owner execubes 4

-gereeing and confirming that all viebts and
@ fxisting Charter shall cease and determine with
@ that this shall not affect or prejudice any
wy hawe against the other under or in conection
with the Buatling Charter arising before the date of termination (it being acknowledged
ine Owner that it shall have no clalm against the Charterer for

 

walits Cig

 

Memorandum of Terminaie
obligations of the parties +
effect frow: the dale of temnina
clay or demand What ether party 0

     
 
 

  
    

early or wrongful teamlnatton of the Charter or early redelivery of the Shlp.

 
  
 
 

ie mm accentatiic te tke Charterer and New Mortgagee.

 

 

denories

 

vetueun the panties: thercaf,

 

 

relia.

| ‘ We 54 1a20G4ve

‘fvlaltese law relating to the Title Transfers
ae rer, In form and substance reasonably

sty om reasonable request such information

tm the termination of the Existing Charters and
tially om the terms above), each to come halo effect

« that: upem each Vessel Sale each New Owner and the respecilve Hew
ae enters inte 2 subordination and non-disturbance agreement with Charterer

if, due to any reason whatsoever, any of the above matters

fails to be Galflled! autilll 30: Apel ZOLS , as a consequence the matters container in thls fetter
andi vedi, The Exsting Charters shall however remain valid and binding in all

iy caxuntiensligniing this Letter, hereby agrees and consents to the contents

DQ124¢

Case [D: 2003008

 
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 37 of 67

9 This Letter and any non-contractual obligations arising under or in connection with it shall be
governed by Engtish law.

Yours falthfuily

 

Fy
lat ccueecseaee

For and on behalf of
GEBDEN HOLDINGS LTO.

Name: Tugrul Tokgdz
Title: Olrector

 

 
     
 
 

"Farfrid on behal
SHELL WESTERS

Name: Prats dl
Title:

§4142064v2

Db01250
Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 38 of 67

ANNEX i
VESSELS

 

Vessel

Existing

Oumer

New Ovener

Existing
Mortgagee

 

 

Profit (her

Solar)

Advantage

Prost

Lidl of i

 
 

Advantage
Salar Uhl
wc ef
iyGauslial
pals;

  

 

OVB Bank NY

DVS Bank NY

 

Target
Arrow)

(the Advantage

 

Led.

Alwaliage
Annan
Siinolog LLC
of the
(Waveslvadll
tsleumdis

RNorddeutsche
Landeshank
Glrozentrale

Rorudeuische
tandesbank
Ghrosentrele

 

Bravo
Aton }

{the Advantage

 

 

Advanlage
Luc af
Rabon

   

aint GA

Unicredit AG

Unioredilt AG

 

True (thr

Advantage

Aventie}

 

 

Adwawtage
ARIE
Sivppie LLC
off the
Mawsthalll
istvevalls

Norddeutsche
Landesbank
Girozentraie

Noruieutsche
Lanelesbarnk
Grozventrale

 

 

Blue (thr Advantage Sky}

Bie

 
 

Advautiage Sey
Saimin = WLC
ee tle
Waesall,
istaatel’s;

Commerzbank
AG

Haylin Capital
SManagement LLP

 

 

Blank
Start }

{the Advantage

 

 

Advantage:
Stast Shine
ike ef the
Marshall

\ istaendis:

       

£

 

 

Bank af
America NA

 

CW Finance LLC

 

 

{

I) vo

SAE
DO1L251
‘Case TD: 2003008 16
 

Case 2:20-cv-01847-BMS Documenti-1 Filed 04/09/20

Page 39 of 67

 

 

 

 

 

 

 

 

Adhandage | Wale Shipping | Advantage Unicredit AG | Uelered 2 AG
lid. of Malta | Award
Shipping — LLC
ot Rahanvas
Power (the Advantage Unicredh AG = | Unicredilf AG
Anthem}
Siliopling LLC
off Ralvnreas
Royal {thr Advantage Advantage Credit Europe | CF) Piece LLC

Sun}

 

 

itd.

 

 
 

Seen
LC af
ifonsthalll

 

 

 

NV

 

 

 

} a

5A d2g6iee

 

 
 

 

:
|
|
|
|

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 40 of 67

ANNEX 2
PRO-FORMA OF NEW CHARTER

[ »

4 14206dv2

Case IB

O12

: 200

3

 
Code ward for (ile Charler Pasty

| Case 2:20-cv-01847-BMS Documenti1-1 Filed 04/09/20 Page 41 of 67
“SHELLTIME 4"
{

MAR11 Update (ncorpersilig S78 Version 1.7 Agnitipiumantiillinnlichases)

 

Time Charter Party
LONDON, 22 May 2015

  
 

 

 

 

  
 
 
   

  
 

 

  
   
 

   

 

 

 
    

   

    
 
 
 

   

 

|
IT 1S THIS DAY AGREED between Advantage: Shi 1
of Bahan (hevelaafler relewed to eg “Oe 2°, thal bg; cour 2
of the good moloritieen:” yeesel ealied MIT Adantagm Award a
(herainatler ralamed tas “the vessel") deserted! anya Clause: tl hereof and Shell Western Supply and Trading 4
of Bariadis: (herebealor refewed tan: “Charlurara’y. 5
Descripfon « t.- At he: diate oJ delivery of the venual under tlilizaltactar and throughout the charter pertod. &
And (aj sha sha® be clasaad hy a: Clusellienttom Suciely which ls a member of the Intemattonal ?
: Condiian of fseacition ol Gasalfvaltny Sanlailesy: 8
| Vessel (6) she skell bs tn every way (ilitincarayendinpetraleum and/or Ils products; 8 ;
| (she shall bo Uoht, claunaly, albany, lingaad order ead condillon, and in ovary way fil for the 10
sanwing, eith her mechhary, fhollerg; jiullland alher equipment (cluding q bul not limiled to bull " i
aibess exloulator, radian, compulersandicampeler systems) In a good and efiicant state; 12
(d) fer terks, valves end gipolinesaliallie alight: 13
fa) ale ciel be In every way/(llted fin Hurnling, in accordance wilh the grades specltied in Clause 14 i
28 heseak 18
(} al sea, fuel off for maln propulsion and fteal alliimarina disse! oil’ (or auxilarles; 16 t
©) lvporl, fuel olfmmvine diezel ed” (or auullintas; 17
() shea shall comaly wih the reg i fore wo au fe enalile her fo pass through the Suez and 18
Panam Canalis ag apprepect by day and night without delay; {9
{) she etal dove: ar beard eerilicates, documents and equipment required from tie to fime by 20
any apelicaiilis (aur lin enable hes to perform the charter service wilhaut delay; at we
~~ (h) sheckell comply fywille Rod ont the OCIMF Harmonised Vessal Particulars Questiannalre appended 22
feu ORS ED however that If thore Is any donfiict between the provisions of 23
malieand anup other person, Including thls Clause 4, of this charter such other. 24
we prodsens shall gaunt, ; oo 26
G)  horeanendily struct fea. realy,  Classiticallon soclaly and management company shall 26 |
4 Saie avlextore® aenHave 27 4
Sataly &) Onna wa rallat ” 28 oe
Managenanl a anageimank sysien coated t ta comply vith the International Safety 29 |
Menagernent Cadin (ISM Cade’) for the Safe Operation of Ships and for 30
Pollion Praventlons, u :
(i) sdecmentad eale warkleg procaduras system (including procedures for the a2
i slo anid enlliigatiion af rieke), 33
@ “adocemented environmental management system; 34
(iv) documented encldentineldent reporting system compilant with flag slate a6
requitements; 36
i) Owners shell submil to Chatecers a monthly ve weillen report deta all accldentsfnctdents 2 at a :
i alr 8 i
39
() ; : "records suffictent to demonsiraia 40
compliance wi the venuiemenis afttral ed syettreand (als charter, Charlerers reserve a
be dight to con compliance wis HSE raquiements by audit of Owners, 42 i
(a) Gemare will exengesatittielaxpanae(tre SIRE Inspection to bo carded out four 43
ia sips oe eee after Charterer’ SIRE inspection provided vassel Is nol.on ficalng storage. Inthe 44
evar ‘ rallies uss anavallable for Inspection within the stipulated vandow Ouners will
Shieboard «2. @ we the date ol delivery ilhes ‘vane ander this charter and throughout the charter perlod: 45
Personnal & sha che fave aifilllandielficiint compiement of master, officers and crew for a 46
And Galt veasel of Ser tonnage), wimaliallilin any event be not less than the number required 47
* Delete as sepropiiato, I
D01254:

Case ID: 2003008 16
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 42 of 67

Cade word for this Charter Party
“SHELLTIME 4"

MART Update (imaparaing S74 Vorslon 2.9 Aprdbipitisaditittenal/alkazes)

   

 

 

  

 

 

   
   

 

 
 

Dulles bythe iewsed dhe (laqustal and] wimsstall be tralned to operate the vessel and her 48
eavipmon! compalentlivand’ antily 49
(i) 2lishtpboard personnellsitallitield vail certificates of competence In accordance 50
veh tha resell of tie lnvwal he flag slate; 64 i
(2 shipboeed personnel!slallibe tralsed fn. accordance with the relevant &2
provisions of the lnternallawel Convention on. Standards of Tralning, Gortificatton 38
and Welschkeoping for Sealarers, (89S er any addlllons, modiicatians o¢ 54
subsequent! versions heresk 56
(iv) these shall be on boaed sufficient pecsennel willy a quad working knowledge of 58
the Engish leaguage to enable carge operations: alllnadlng and discharging places 57
to be caerled aut efficiently and salely ead to enable commustzalions bolween the 58
yassel and those leading the vessel or accepilng dinciarge thave (ram to be 58
carfad out quicliy and eliclentiy; 60
(v) the terms of employment of the vesse’'s siall and craw will always eman at
aecaplable to The IMemational Treneped Worker's: Federalion and the vessel 62
wil al all tines cany a Blue Card: 63
(vl) the nationality of tha vessel's offlcess given lin the ODIMF Vessel Pacteulars 84
Questisenaire roferad to in Clause: fib wiltantichange whhaul Charterers' prior 65
agraemant 86
(b)  Ovmers guarantee thal threughou the charter senibe the master shall with the vessel's olfiners 87
ead craw, wilese olhensie ordered by Charferens;, 68
() prosecute af voyages wit: Revalinontideapalely 89
(QV) randi sll cosiomary ansitencey andl 2
(0) leaden discharge cargo ae rapliliiyamliseately pessinle when required by Charterers a7 mW
thell agents 40 de so, by aight on tyydiny, bull ellvays In accordance with {he laws 2
’ of tlie plane offloadthgiardiseliarging (as the case may be) and In each case in 73 '
” seeerdane willndiny appllialiie awe of the flag slate, 7
ve Batirte: %. &@)  Theeeghaulltimelindterrsenvlce: Owners shall, whenever the passage of line, wear aad iearar 1
Malhtale any event (wliettierar nalicamihg withia Clause 27 hereof) requiros, steps to be taken to #6
° coeliitdin ear restoradlincaneillene: all lated in Clauses 1 and 2{a), exorcise due dilgenca sate Ww
woalitain ar reatoresttinvanual, 7
gb) Bea whlbtiti@ vensalilisansfl rounder this chartar the vessel falls to comply with tha 79
visoliClausem (i, 4a) or 1@ than hire shall be reduced to the extent necessary to 80
ledemutly Chartarare for stich falters, Hf and lo the extent that such fallure affects the time taken Bt
by the vessel lm performs any services under thls charler, hire shall be reduced by an amount 82
oquel to he walle, calculated al the rate of hire, of the time so lost. 83
Any reduction of ee undlae this gute Clause (h) shall ba without prejudice to any other renady 84
ayallahle to Charters, ie where cack eduntlom offfitterlis nseapeat of time lost, such ime as ‘
chal be exalladed from: acy exlloulation vecer Claugm 4. 85
(c} ff Owners aradis beewe of thoy oblipsios endure dai), Charlerers may so nolily Oanarg a7
in welling and! Uf, aller the exgiry of Bb days thlliwing, the racs (pt iny Gamers of any stich noling, 8

 
 
  

Owners fene failed te shale to Charterara! raeconable: satisfaction the exercise of due 88

 

 
 

 

  
    
 

dligance as: required Ir: Sia}, te vescelistall be alfidte, and no further hire paymenta 80 '
shallbe dus, unttl Owner demonattatid tall iny are exercielag such due diligence. ot
(6) Oemars: shail advise Chatterets fa istielly, im wrilling,, sheulid fre vessel fall an Inspection by, 92
but not liniied to, a for port atalin aulioritiy, andlor terminal and/or major 83
chaderer of almiler tenmaga. Gunere shall dinultaneaualy adulse Gharlerere of thelr proposed o4
course of acllon to remecy the Gotecls white fave caused the fale of such Inspection, 95
6 ides 85
(8) >
(i) any ng of & inepecon, 88
relewed to in Clause 3 fd, prevents seenall commercial operations then Charterers have the 98
option te place the vessel off-hire fear tie datin anc tline: that the vessel falls such Inspection, ar 100
becameas commercially Inoperable, eedl tn dite: and (line that the vassel passes a rednspection 101
ivy the same erganizalion, or be zemmerclally epaaite, which shall be ina position no 102
lesa (awourable te Charterers than stich at shovwantalh tl 2 103
)

Ciguse 3 (sth the axception of 104 |
ereise significa dus ll janes = Jee wader 106

  

DO1255
Case ID: 200300816

'
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 43 of 67

Code werd Rar tile Cihactize Puctly
“SHELLTIME 4°

MART Undate Uncarsorating STS Vorslow 0.0 Agri gllemadtiiilingall cisasas)

ving notice in waiting, such termination only becoming eflaciive if Owners are unable to reclily outs
wilhin 30 days of receipt of such notice, felemdinals-tais-chacer by giving nolice Inswiting

   

 

       

  

  
 

 

 

  
 

  
 

   

 

 

 

   

 

 

 

   
 

  
  
    

vilt-effest-fran-the-date-on-which-such nelice- alsenvnatanle reselved- by Owners-orram any 106
loler-date-slaled-in-cuch-nollee.This-suly- Clauss fj le-wthout preludiceto-anysights-of 10? ;
Gharlerore ovebige fern of Quneeeundes this charter-or-atherwise-{incuding-withoulindiatins 108 .
Gharerers“sights eter Came At here. 108
Petiad, 4. (a)  Gweers aoreo io ft enc! Charlerane agnae te hive the vessel for a period af & {live} years 110
Trading plus or relnus 30 days ln Charterer! ‘option, commencing from the {ime and date of dellvery 44
Limtls and i fhe vasgel, pret Che ve otialll free ¢ fon fa evtend (he charler parly fo for an arts 8) YORE, (Sach 412
Sale Places option to be daclarad willtin G0 diggs ln the exd of initial § year period) (or the purpase of canying ail lawtyl
morchendise (surest always fer Clues 25)
mnsee f perbovier uel al. Bi ey i sagt | 113
: hand Clean Petroleum Products, {All time and ‘costs ir ff peeparin
is for ihe carriage af clean pelrolaum product ta be for Chater annul)
144
in any part of the world, as Charierars ated direct, sublact te the leslls. of the currant British 416
Instilule Warranties ond aay subsequent! amendeaents lermal, Notuilletanding the foregaing, 116
bul subjsef fo Clause 35, Charlerers may order the vassal tp lee- ound waters however Ihe yensel stall pol forge Ice 117
or follow leebregkers or fo any pal af
ihe world outside such Bris soddled imi Ceanats: consent thereto (such consent nol to be a8 i
unreasonalily wihheld) and Geel Charterane pay (tr any leswrance premlum required by the nS
vessels bacerarters asa consequat afi euch onde. Aas excluded from trading limlis are any Slateswhors 128
‘ pall + salt 2a By Owners or Ghavionors lo ay :
&) 7 se dg vi ths vessel is oft re under this charter may be added to the charter 2]
i ere? apilam up fo the total amount of Line spent off-hiro, In such cases the raile 422
af oltre willl Ina thrall prevailing al the lime the vessel would, but forthe provi slonsoliiis aus, | 123
havederedalerd. wares. 424
3) Chaceemnattalliused|ealligence te eneure thal tlie vessel {s only employad batween and at-sala ‘ 126
lacus ivhitihexpransiinwiemased is this charter shall Include ports, bers, wharves, docks, 128
aitdhermpes,, aulimartivestliias, alongslde vessels or lighters, and other locations including 42?
ooulinnpallava) wienoslie cangafily (le always afloat, Notwithstanding anything contained in 428
its ev eey alllevelbunnolithinelranter, Charlerers do not warrant the safely of any place fe 128
whith dhe arin tlie vansell aint aiialllke ender no llabillly In respect thereof except fer fessor ~ 132
danisyecauced lihy thalirtallunatinexareise due aligence as aforasald, Subject as above, the as
wesnall ght be nadie! antlidlialtargeed alany places as Charlerers may direct, provided thal 132
Charlerars Sell exaralindlievalllganes bp ensure that any ship-to-ship lransfer operations shull 133
contonn to stendindinanlileserian tow ee! out In the lalest published edilen of the 134
{CSIOCIF Shipton Silly Canali Cidiin, 135
fd) Unless otherwise agreed, the veceallaltallllie dallvared by Geers drepping-oubvan! pistata 37
port lie 4
whenfwhore ready, with ar elinul carn atieer oc! 148
at Owners! option and eedslivers lm Guarens are py ig oubward ollol al a port ia 138
Warleilite Wi 140
af Charlerars’ option. 144
fe) The vessel vill deliver vil inal caeueded) of Crue liar Dikty Pevoleum Produals and will cedaillver with last 42
cargaler of Cry y Pete :
()  Quners ore-seqelead to alle ea Charterees closely advised days-prlor-nelice of delivery grasnacia and Chaderere | 149
ate.
reqewed te give Game qoomnlinate 3,2, 1 days prier nallne al andelivery. 144
Laydaya! &. The vessel shel nol be delivered! ty Claverecs before 4 4! May 2015 145 !
Cancelling and Charterers shall have the: aplant feanutellling Gis charter If the vessel Is nat ready and al thelr 1465
dleposel ox of before 3/8 July 447
Ownersto 6. Ovmersuederighe te pavide: on pay aie romuns wages (Including but not limtled to 28 16
Provide overline peymenis exert anmauliled 4), and shipping and discharging fean and all einer expenses 140
af he master, oMcers

and crew alse, cxoend ex gravitlied lin Clauses 4 and 34 hereof and Addillonal Clause &, fer ef insuranceon the vessel, for 150

all:
deck, cals aul engineroont alares;, avd! ler weber except that used for Charterers' purposes suchas gleae

   

toe, Tinsieg 3

151

DO1256
Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 44 of 67

   
   

  
 
 

 

 

 
 
 

 

  
  
  
 
 
 

    
    
  

|
: Coce word for thle Charter Party :
“SHELL TIME 4"
I
MART( Update (haanereding S14 Versioe 1.7 Agra plumadiittenalialasses) :
2 andice finasy for allidiydbakting, overhaul, malntonance and
rapalie to the vesael; ata far all tumigallameaxpanses and de-rat cerlificates, Gvnars' obligalens under 162
lit: Clause 8 extend te all Nabillllna fan cuntones oe lenport dutles arising at eny lime during tha 163
pufoenancs of this charlge lloralidlemtin itis: personal affects of the master, ollcers and craw, and ln 164
rolation to the stores, peoululionm andiciiiar matters eforasald which Ownars ere to provide and payer 186
and Gusset shell roleed to Clarturersany sunte Caarterers or thelr agents may have patd er baa 166
| commpollad te pay ln mepect ol ay ancl ilablliy, Any amounta allowable In ganoral average forwagas 10?
| and provgions end stores eltall ba cradlied to Chavterorg Insofar as auch amounts are in respectofs 168
Pedlad when the vessel fx anh. 160
Ghartercrs fo 7. (@)  Chaetwers shall prowlde and pay forall fise! fexcopt{uelused-for domestie-cervices), towaye {ao
Provide and plologe and shall! pay aqanoy thes, port charges, commiastons, expanisas of loading and iat
wileeding cargoes, canali dicen and! all: charges other than those payable by Owners fr 182
accordance wie: Clauae @ lansofi, previded that all chargos for the sald lems shall be for 188
Qunere’ accognl wan auclulleme are-canenmed, omployed or Inourred tor Owners! purposes oF ea :
wits the vosee! is off-filhe (anloaw suelt feats reasonably rolate to any service given or disianso 106
made good and teken info account under Clayso 21 or 22); and provided further thet any duel 166
used la connection willt a ganeral average eacelfica or expenditure shall be paid for by Owaars, 187
(b}  iivtespeot of bunkers consumed for Owners! purposes these Will be charged on each cacaslon 188
by Charlerers on a “Urstin-first-out” baste valeed on. the pegs aclually pald by Charteters. 169
(c) if the wading fimlts of this charter iiekota ports ie te Untied States of America and/or iis 170
prolectorates then Charterers shalt reimburse Cumers (or port spaclite charges relallng te ve
add@iona’ premiums charged by providers of oll pollution cover, when incurred by the veesel 172
calling ai paris tn the Unltd! Stulas-aff Anverlca andlar {ts protectorates In accordance wilh 173
Chariereve arders. : 174
Rale of & Suilect es herein provided, Chareranashallipay fer the use and hire of the vessel al he tale-cf-, eA 175
Mire Sloe Dallas cerday and proralaliramypartote day,fom 1768
4 vo anddeis-ofline dallveny (aaalitlne) to-Charterere untl-the-tino-and-date-ol redolivery-facal 77
me ne SAG Oe ge lise LE OO Gs PROF nf ! gle AS ek sl ith Bir, 178

 
      
  

witthinahall me mayalilic on the 4"
diqnithe:pravique:menttys nou

  

     

 

  

  

  

 

  
 
  

  

pendix A fo!
Paymentiol &. @)janli3:(@), paymantiaf tire shall ba made {n immediately avallable funds en
Hire te
182
483
404
in Balled Slates Dullare: gor calindan mnnltels advance, fags: : 185
&  anyhire pal: wilefn Charerarsraasonably estimate to relate (0 agreed olf-hie periods, and, 186
@) any amounts dlituread.om Owners! behalf, any advances and commission thereon, and 187
charges whiel: are (on Owners! account pursuant to any proviston herecl, ard; 188
(any emovals dim on reamnally estimated to became due fo Charterers urier Clarina 3 0G 789
or 24 areal, 190
any such adjustments to be made al the dee dais for he next monthly payarent allor the facts 184
have hear agcertalned. Charlerers chall eet be reepoualbile lor any delay or error by Ovmers’ 182
hank ln. cradling Ounars! account provided thal Chartarere have made proper and timely 483 ,
paymunt. 184
Incdeladll cf seein proper and! tinaly payment 185
(a) Qesees sliallinallfy Charterarsef euch defaull and Charterer shall within seven days of receipt 8
of sacs nutloa pay to Owners the amount due, Including interest, falllag which Owners may 17
villichaw tlie vasnal fiom: timacrvice of Charterers without prejudice to any other rights Oumers 108
mee teweoundar tile charter oratharalse; and; 198
ts) ities? onany ameuntidiia Gutiaat paid on the due date shall accrus from the day afer hal data 200
ep ieand iheludlngellie day when gayment is made, al a rate per annum which shall be 1% 201
aboraee Pree Ii: Pain tntarant Rats as published by the Chase Manhatlan-Bank Wall Street dowedl inflow Verk st 202
(2005 Min Vent Hinmontlte dives dale, or, Ifo stich Interest rate Is published on that day, the 208
ef rate quliilnitad! am lie mead preceding day on which such a rate was so published, 208
4 adionuttiee Basinela 360 day year of twelve 30-day months, compounded sembannuaiy. #05
Space: 40, Pho whale ean, Hutttemandidantaer the vessel and any passenger accommodation (including 208
Available te Cuvars ete} stiniliie ali Chartarere! dlagesal, reserving only proper and sufficient space for tia 207
DOL257

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 45 of 67

Gode word for this Charter Party
“SHELL TIME 4"

MAR11 Update (inuporatig STY Version 1.1 Apri pliucadélllansl elguses)

Charlerers:

Segregated’

Ballast

Instructions

And Logs

Bills of
Lading

42. Gherlarers shall from time fo line give the master aff requisite Instructions and salling directions which shall be confiened in
yallng, ad

vessel's pasier, offices, crany, tackle, apparel, fareiture, provistons and stores, provided thal tie

   

welgif of sfores on besed! altallinalj, unlass:-specially agreed, exceed 500 tonnes (excluding tubes and weler), al any time
diving the
charter gestae,

#1. neonnextion with the Counntl offthe fusapeam Union Regulatlon on the Implementatian of IMO

Resolition AP47( 18} Ovnerswilll ensure thtalithe fallewing entry 1s made on the Internallonal Tonnage
Carlificate (1989) under the cecllonteadar! “emeacks™

“The segregated ballast fanks: comply wilft lle Ragulation 13 of Annex 4 of the International
Convention for the prevention afi pullutiam {nome shlas, 1973, as modified by the Protocol of 1878
elating therelo, and the foul onnage af uct tanks exclusively used for the cardage of segregated
water ballast fs The reduced’ grass: fermage which should be used for the calculation

of tonnage based fees is ne

 

 

 

thomasler shall keep 2 full! antl, carcen![lagrol he vayage or voyages, which Charlerers of thelr agents
stay lnepect es required. Thmenastter sflall when required (uralsh Charterer or thelr agents with a lus
copy of suet fog and wilh proparlly complatad oadiag and discharging port sheets and yoyage feperis
for each voyage and other rellunman Charkcers may require, Charterers shall be oiililed lo fake copies

* al Owners" expense of eay suet diamant which are not provided by lhe master.
Th

(a) Themasler (etthowgh appaliated! ty Owners) shall be under the orders and direction of
Charlerers as regards emplaymantiaf the vessel, agency and other arrangements, and shalll siga
Pils of Loading as. Cherteraraan thalragents may direct (subject always to Clauses 35 fa) and
40) withered grejiudleesto: hits cllartan, Chacterers hereby indemnify Owners agalnst all
nonsagquexcen:cn lalillllosllintimay arise;
() frome signing Billsoffladlhy:lnacenrdance with the directlons of Charerers or thelr
agents, tin thhmententttialllhe tarma of such Bills of Lading fall to conform-{ the
equhernentevefillittsoltartin, on (axcegt as provided fn Clause 13 (b\fram the maste
Garvie compiling wilth Chactevers’ or thelr agents’ orders; wee
40) teen any iizaqutarilles:lingapers cupelied by Charlerers or theiragents. ~

 
 

 

 

 

& asytelax;,facslin|ls arralliar form of willlen communication that spectiically refers

ito this Cazise taytesti Ownerstindinchaege a quantlly of cargo ellher without Bills of Lacing
andlor st 2 dlantiarqe:plivom office thar teat named In @ BIN of Lading and/or that ls diferent
fra Hofiladihg; quantity, dem Qaners shall discharge such cargo In accordance with
sliuatlanssincanstileeation of recelving tha following Indemnlly which shail ba
heyliem iy Chartarersan each and every such occasion and which Is limited ia
yallus te OL 40H, of lie CIE walle of the cargo carrled on board;
“()  Chartievorsettallitdamnity Owners and Owners' servants and agents In respect of any
Hlabllty @e: ev diamayeialiwilalamever nature (Including legal costs as betwesn allernay or
solicitor eadicllint‘and! assaciistied expenses) which Owners may sustain by reason of delivering
zolmaccardinem will Charterers' raquest,
i) coy pracendinglincommenced against Owners or any of Owners’ servants oF agontelin
connection with the vessell hauling dalivered cargo in accordance with such requost, Charlerers
shall provide Owners or amy ef Gunners! servants or agants from tme lo time on demand with
suffelent funds to dafead (Ke sal preceedings.
(i) W the vessel or any allie vessel ae progerly belonging fo Ownors should be avesled or
detained, or if the arrest or detentlon theres! shauld be tieatened,, by reason of discharge in
accordance willy Cherterers Instruction as elerescitli, Clharlavers ehall provide on demand such
bail or other security as may be required lo prevent euch amest or datention or lo secure the
release of such vessel or property and Cheslarere shall Indsewliy vanes In respect of any loss,
damage of expenses caused by euch arrest or delention whether or not same may be justified.
tiv) Charterers shall, if called upon to do so af any tne while euch cargo is in Charterers’
possession, custody or control, redeliver the same ta Cumees:,
(v) As soon as afl original Buls of Lading for tua ahove carga which nares as discharge por the
place where dalivery actually otcurred shall have artvad and/ae come Into Charlerers’
possession, Charterers shal produce and delver the same la Ouners whereupon Charlarerss

  
  

  

  
 

 

 
 

llablllty hereunder shall caese,

Proulded hewever, if Cherlerers have aul eaaelved all sucty orlyinal Bills of Lading by 24.00
hours on the day 3 calendar -aflen tte date of discharge, that this Indemnity shail
temalnale af thet (ime unless belkes Gal! tine Cllarfarere hawe received from Owners anitien

208
208

210
2t4
212
213
ai4
216
até
at7
218
219

220
221
Bez
223
224
225
226
227
228
229
230
204
232
233
234
238

286

aod
238
238
240
241
242
243
244
246
240
247
248
288
250
251
282
253
264
265
258
287
258
268
288
251
202
263
288

D01258
Case ID: 2003008 16

'
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 46 of 67

 

: Gode word! far this Charter Party
“SHELLTIME 4°

MAR 14 Update (reamecatiog STY Version 1. Ajndth pli aetttifbnal clauses)

 

notes thal: 285 i
a@t Some parsen is walling a claim ie connection with Owners delivering cargo pursuant fo 286
Charterers requeal ar, 287 i
b) Legal proceedings have been commenced against Quners andar carters andlor 208
Charlarars and/or any af thelr respactive servan's or agents and/or the vassal for the same 269 :
season, 270

When Charterers have received such a nofes, (hem (iis: Indemally shell continue {n fores nll en

  
 

 

 

 
 
  
 

 

 

  

 

 

 

 

 

 

 

such clalm of legal proceedings are selled. Tewalaatiog af ’s laderanilly shall nol prejudien 272
any legal rights a parly may have ouside thie Indemmlly. 278
{ul} Owners shail promptly nollly Chatterers f any parson (other than a gerson to whem 274
Charlerars ardared carge to be delivered) clans in be enlilled le such cargo and/or if ire vessel 276
of any olher property belonging lo Cemara lx arrested by reason af any stich discharge of cargo. 276
vil This Indecally shall be governed and constiued nce wi an?
each end any dispute araing oul of ar is conectiom wl this indenant ly shall be subject to the 278
| jurisdicfion of he High Court of Justice of fagland!, 278
fc}  Oxmers warrant that the Mester will comply wih ordars to carry and discharge agains! onear 280
more Bils of Leading (roma a sof of arlgita! negotlable Bills of Lading should Chartorars 8a 261
: require. 202
Conductof 14. (f Chartarers complata of the conduct af the neaster or any of the officers or craw, Owners shal 283
Vessel's ramedalely invesligels he comalal eaplaiat proves to be well founded, Gunners shail, 284
Personnel wihoul delay, make ach tie appointees and Owners shall in any ovent communtegie fe 285
regull of thelr Investigations lm Clrarisrers ae. soar as possible. 286
Bunkers at 18. Chaelerers shall accent ane: paw for alll tuniiees on hoard at the time af dativery, and Gwaers shallan aa7
Dellvery and cadeileey (whether E oxeurs al llieend off tie charter of on the earller terralnatton of thts cheriar) 288
Redetvary accept ans pay for ai bunkersremaliingom beard, at he price actually pald, on a “Erst-in- isteat" 269
basis. Sach proes are fo be eunperted des . 280
Vessel ly be dlelivered ta andi redallunned: (eur the charter with, alledst, a.quantily of bunkers: onboard 201
suifficlort lo aetellevench im aeanaall nally Genkering port, ” 292
we ~ Mota lthstandies anyllifhyycontitivedtin tls charter all bunkers on board:the vessel shalt, Ahfouigo the 293
. duration wi is charter, samalte tie property of Charterers and can only ba purchased on the ferns 284
epacitiod ine ciartar all timantl ofl lie cbactec period or, If eartler, at the lerminallon ofthe 295
. charter, 286
Slovederes, 12, Slevediores «em equltedi, slialllimeamplayed and pald by Charterars, “put this shall nol rellewe Oenens 497
Pilots: Togs trom cegpone nity aliall lines: iv proper slerage, which must be contralied by the master whe skall 208
heap avliud eccountlafallieagmlaadiad and discharged. Ownars horeby Indemnity Charterers, Beir 299
goratils orc egunlinagnibeliallllossas, claline, rasponsibiltias and llabtiitles arsing In any way 850
whalsnawe famaltte anmibyentiafipilinés, lagboals or stevedores, who although employed by ant

‘hariesers etal be diene! (Yer lite eenvents of and In tho service of Owners and under ther 302 \

lest swntons (oven 2 auttnpllots; tughoaligaresanel ec stavedores are In fact the servants of Charlerrs 303 ‘

thelr agents or any aitiiated company): graulied,, Rewaver, thal; 304
(e)  @e fregalng edemmlllystialll nell exeaed fhe amount te which Oumers would have been BUS
aoililed to leit iret llalilllty they trad temastves employad such pliots, (ughoats or 308
sevedares, aad: a7

(0) Ghavlarers shell Ger llatilnforamy dantaye te the vessel caused by or arising out of the ee af #08 ‘

sievedores, ley wenrand lear excepiid,, te tee extent that Owners are unable by the exercise of 308

de diligence & olitalinradieam tiieraltn ftom stevedores, 38
Super- 17. Charlerers may send rearesentallves: al halk flere, risk and expense In the vessel's avallzble ncoonmantiation upon any «911

Numeralles voyage mace

under this cherler, Gamers (ding: provlalons avd all requisites as supplted to officers, except alootul, a12
Charterers paying at ihe rale of Unlled! States: Delars 16 (fifteen) per day for each represenlalive vitilla 343
ort boaedl Eve vessel, 314
Subetling’ 18. Charlerers may aub-lef the vesuell, lull shall aleeays remain responslble (0 Owners for due fuliimentol 316
Assignmant? this charles. Additionaty Chanlecsny muy asslge ar novate this charter to any company of the Royal 316
Novallon Oufchd Shell Group of Companies. a7
Final Vayage 19. ivhen a payment of hire bp due hereunder Charfevere reasonably expect lo redeliver the yassel before 38
ie neal payment of ive would (alll duc, the Are to be pald shall be assessed on Charterars' rensonable 319
eatiimale of the ime necessary ( camplele Checterers' programme up to redellvery, and from which 320
eslimale Charlerers may dedlal amounts due or reasonably expected lo become due for; 32%
(a) dsbursements.on Clemens! befall on charges for Ownera’ account pursuant to any provision 322

DQ1259

Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 47 of 67

Goede word for (his Charter Pariy
*GHELLTUME 4°

MAR ET Undale (ncamorating S74 Versian 1.4 Apt plies adititiomal clauses)

 

 
  

 

 

 

 

  

 

 

|
hersol ead, 323
(6) bunkers on Hoard! altcadiliveny porsueat to Claugg 15. 324
Promplly after redeliccey any avergaymant shalt ba refunded by Owners or any underpayment made 326
good by Chestarers. 326
iCal the fees thls charler woul! ollterwise tenminate fn accordance with Clause 4 the vessel isan a 327
ballast wapage to a porl of radalivenyarlsugem a faden voyage, Charterers shall continue to have lke 328
useof the vessel at he sant catic and condilteee as stand herein for as long as necessaty to complete 420
| suet battas! voyage, of ke corplistie suclh laden voyage and rotum to a port of redelivary as provided by 330
| (ile chaeler, 2s the cane evay torn, 834
| Loss of 20, Shaul? Ge vessel be inet, (his eflarler altalll laretnate and hire shall cease al noan on the day of her 332
Vessel loss: shoul the vessel be a.cannltucilice tintallless, this charfer shall tarminale and hire shall cease zt 333
foot on tee day on which tie: vassals undenweters agroo that the vessel Is a constructive tolal joss; 334
should the vessel be evlssling:, (liectiarter stall terminale and hire shall cease al noan on the day on 338
which he was last heard all, Any/itbe:paliliz edlvance and nal earned shall be relumed (o Charlerare 336
anid Gwners Shall elm bares Clienterere: fie tre wale af the estimated quanilly of bunkers an board al 337
the time of texmination, aff the prlien paltll yy Chtaetarecs at the last bunkering port, 338
Off-hire 2t. (a) Om each and every ocenalinn thal there betes of time (whether by way of Interruption in the 339
vesgel’s sonics ee’, thom redlzellam lin tite vessel's performance, or in any other manner: 340
@} dua fo dofclencw of personnel ce stores; rapalrs; gas-freelng for rapalrs; time in and at
walling fo enter diy dielk (a repels: breakdown (whether partial or total) of machinery, 342
bollers or ofher parts of the vessel or her equipmant (Including without linitatlon fank 343
coatings); overhaul, aalhtenance or survey; colliston, stranding, accident or damage to 344
the vessel; or any alter slinilar cause preventing the efftclent working of the vessal; and 348
such loss comiaues (or more thar three consecullve hours (if resulting from interruption 348
in the vessel's cervical er cumulates fa more than (hree hours (if resulling fram partial a7
loss of service’; acy 348
&) date ines action, refusal fo salt breach a ordars ar neglect of duly on the part af “ 368 :
the master, offiears or arewy, OF; 50
(0 ‘c the purpose of citaleing medical advica or treatment for or fanding any sick or os ee
inhuvedl gegen (cheer than a Chartorars’ representative carded under Clause 17 herecf}or =~ a52
fr he pumose of landing thes body of any person (other than a Charterers!. 363
representa 5, andl euelsfoss continues for more (han three consecutive hours; or; 8 364
iv) doe (many dalay lx quacanting arising from the mastér, officers or craw having had 355
conmasicat with the.stiare. af any Infected area without the written consent er 356
‘instruclioes: off Chartavers:an hell agents, or fo any detonton by customs or alher 367
guibores caused bysmuggillug on oer Infraction of local aw on the pari of the master, 358
qiices, ov crawranm, 359
) due @ detention of tie vessel by authorities at home or absoad attributable to fegal 360
aclon against or breach of regulattons by the vessel, the vessel's owners, or Owners 361
(unless brought about by the act or neglect of Charterers); then; 362
without. peejudice t@ Charlerars' rights under Clause 3 ar to any other righls of Gharierers 363
hereunder, or otveralee, the vessel shale of-hire from the commencement of such fess al 364
(me untl sha Is egal readily end! fren alfcieat stale lo resume hor service from a posilion aol 385
less favourable t& Chanlarare than fat at whlch such loss of time commenced; proviced, 368 i
however, that eny secdce given or distance made good by the vassel whilst off-hire shail ba aa? :

 

taken Info accounl ln easeasing the annauz

lo be deducted fram hire. 388

 

deducted tonite ~

a. Owners wil al all times keen Charterer Informed a e ions
thal might resull In a creditor or clalmant enforcing ihelr ighls agalnsl tho ins ovis of against Owners

 

DO1260
Case ID: 2003008 16
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 48 of 67

Gode word for thls Charter Party
“SHELLTIME 4"

MART1 Update (ncanarating STY Version 1.1 Apu pile aditiliimead causes)

Periodical
Drydocking

(b)

{e)
uy
22. (a)

 

{6}

   
 
 
 
 
  

fall 50 ally Cl Ctiaclevers, an am ay sls ssociated yith re

 

gecounl.

&. Ouynets i uncriaie § in diecuss with Chartorers all possible measuras to avoid aves! of vessel or ether aclion

G

 

If tha vessel falls lo proceed al: any: queracteed spaed

arises whally er parily from any of the causes eal out Cause eat above, then ihe ootid fot

which the vessel shall be off-iins under fils Clana 24 shall be the difference belween;

{} the me the vessel would have mequdied te d te parton the relevant service at such
guavanieed spend lass adverse weathen ecinds, am

(i) the Gme actually taken to perl euch sem
interruption in the perlommence of euch serve
For the qoldence of doubl, 2! Snwinclidad abcisn (if) abowe shall be excluded fram any
computation under Clause 24.

Further and witout prejudice to the foregoing, line event of the wassel devialing (which

apression Inelucas wlhoul limilation pulllhg Hack, ar pulling inte any port olher than dal te

which she le hound under (he fnetructtons of Chastorers) for any cause of purpose mentlonedin

, he vessel shall be off-hire from the commencement of such deviation untll the

ime whan ghels again ready and fr an elfictant state fo rosume her service from a posttlon not

ese favorable te Charteress thas that al walch the devlallon commenced, provided, howaver,

(hel any sendin glvemor distance made good by the.vessel whitst so off-hire shall be taken into

ecroond Iranceuntiy lie amount lobe deducted from hire, If tho vessel, for any cause or

papeae muntiemadiiin Clause 21 (e}, pute Inte any porl ether than the port fo which she is

Jom tenlistiualiane: of Chartecers, the port charges, pllotage and other expenses al suck

shail be torn@by Guaees. Should the-vessel be driven Into any port ar anchorage by siass

 

 
 

 

 

 
  
  

‘ seater thal contiees ts ba due and payable during any time lost hereby.

Ge was! lem siete beeemes engaged In hoslililles, and Charlerers In consequence of such
hoelles find ili commeacelially Imacecticable (o employ the vessel and have given Owners
yllen wollen lierenti them Goon the dale of receipt by Owners of such notice unlil the
lemésalion aff suet commercial imeracticabliily (he vessel shall be off-hlre and Owners shat
rave he rlightitemploy the vessel on thelr own account,

Time carling which he vessel ts off hire under this charter shall count as part of the charter
period excep! where Chartarers declare thelr option to add off-hira periods under Clause 4 (6).
All relerences le “time” ie this charter party shall he references to local time axcept where
olheraise slated.

 

Oumers have the right and el igalon' deyack fe vessel at regular Infrvals of-ae required by Glassificallon Sontely 309
Rules or in ihe event of art emergenny 3 ee Q

 
 
 

agate to Chaterers a date on which they wish fo drydeck ihe

additional cuss: associated wih fing a replacement vessel for a voyage charter, shell be for he C Ouners

368

370

371

372

373

374 \
375

376

37

378

379

380

384

282

383 be
2B4 :
285

oar 5
3u8 i

380 ‘
331 :
34
385
986
397
398 ;

402
403

On each occasion Qaners at

vessel, not less than: 90 days (amergenewunforeseen clrcumstances excepled) before such dale, and Charterets ani
shal offer a pert for aucls

periodical drydocking ene! shall takeall reasonable steps to make the vessel avallable a near lo

such date as precieahla.

Ovmers shall pul (ie vessel [le drydeck al thelr expense as soon as practicable alter Charierers

 

place the vessel al Ovmere’ dispose! clear off cargo aller fran tank washings and residues.
Oemers shall be responsible for and pay (or the clenesal Inte reception facllliles of such tank
washings and rasidues and shad have the cg {alin any monies recelved therefor, witout
preice fo any delim for loss of came undar any Bil of Lacing or this charter with (he exoesila’
ae the pronerty of Gharlerers ives ele nether fons lo clean al various intervals, Such sieps le

ha verlodical drydoeting Is cartied aut inthe sport offered (yy Gharterers (which must have
sufsble accommodation for the pornos ancl cenaption facilifies for tank washings and
reeldues’, the vessel shell be ofl-hie fons the lina abe serves af euch port uniil drydocking is
completed and sha ls a every way ready le racanny Chartavere’ service and Is af the positon al

 

  
 
   

 

 

 

 

404
405
408
ANT
A08

Abo
Aig
avi
Al2

DO1 261
Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 49 of 67

 

Codo ward for this Charter Parly
“SHELLTIME 4"

MAR(1 Update (neomerating ST4 Version t.1 Agrdd pilex actillinnal clauses)
:

   

 

 

 

 

 

 
 

ehtch she wont off hinear @ pasilomme less favourable fo Charterers, whichever she firs! 413

: atizies, Howes, 4i4
: @) provided Gat Owners: exeruise dive diligence In gas-(reeing, any Ume lost in gas- ais
| freeing to the standard caquired for entey Into drydock for cleaning and palnting the ful 416
: shall nol cound ae whether los! on passage to the drydocklng port or altar arival ayy
: there (nohthietanding Clause 21), and; 418
| (i) any addilional dine: loel In lustenr @ 3-freelng lo meet the standard requied for hol work 419
or entry to cargo tanks shall count as off-hite, whether lost on passage lo the drydacking 420

| port or affer arrival there. 4el
Any Ema whlch, bul for sub-Clause (9) ahove, would be oft-hire, shall not be Included 2a any 422

calculation wider Clause 24. 423

‘The expenses of gas-reelng, ineuding wilhaul limitation the cost of bunkers, shall be for 424

Owners account, 426

(c) fF Owners require the vessel, Inslead of peaceading fo tie atfeced port, to carry oul peredical 426

drydocking af a special porl selected by them, the vessel shall be off-hire from tha ima whes Aaa7

| ‘ shale released bs proceed to Ge spentall port until sive mexl presents for loading in accordance 428
| ait: Charlarars! ngtuclions, peastiled, however, tial Chartezers shall credit Qwners with the 429

 

 
     

 

    

 

 

  

fone wiilel would have bean telken ompaseage alilite sence speed had tho vessel nol peccendad 430
fodrydock. All fel consumed shall bes palit for ley nunees but Chartorers shall credit Gamers 431
witty ihe value of the fuel which enelil{lrave tae used oa eal nollonal passage calculated at 432
the guaranteed daly consumpion forthe sends: spead, andl shall furlhar credit Owsers with 433
ary benefit they may galn in pucchadlhg tunkersal the special port. 434
(0)  Chartarars shal, Insofar as claaniag for pertadleal acing may have reduced the amount of 435
lenk-cleaning necessary to meet Charterens! requitemienta,, credit Owners with the value al any A436
bunkers which Ghartorers caloulele @ have been saved thereby, whether the vessel drvdocks ail 437
anolieredora special por, =. - . 498
Ship 94, Charterers dail have the dahl at amy ne during the charter period to make stich (napacilon ofthe... 430
lnepection: veasal a8 Hey may conaltiay neesesany. This right may be exercised as often and al such Interwalsas ~ - #43
“ Chatters in Dal ataolite discration may determine and whether the vagsel Is In-poq],o on passage. au
‘Gumers alzedlng all necessary co-operation and accommodation on board provided, however: “ aa2
(@,. Gaizeliter tis exwelimaur thanum- exercise, nor anything done or rot done in the exercise 443 i
or mers exarcite, by Clhativers:atf cues tight shall In any way reduce the. master's of Owners’ aad
salitecdiy even, on tangenallillty te: Chhartssers or thied parlles for, the vessel and every aspect of 445
ue her eqeratlom, now lhonease: Chantanere’ responstbllitias to Owners or third parties for the same; ae ‘
(0) a8 Charlerere ital mall hollabilie forany act, neglect or default by themselves, their 448
a cervanis or agents lin tim eencise on mare exetcise of the aforesaid right. 448
Detailed | 24 () -entee: thalllie apendi andi cansemption of the vessal shall be as follows:- 460
Description (fawineart average bunker consumplion per day 451 i
and avals peopuiston auxillarles 452
Parfounance fisell allf diesel all {ual ollfdlesel olf 453
Laden tenes: tonnes 454
425 36.5 ‘ 455
R SS “ 458
135 ae & ‘
¢ 465 .
457
458
25 t 459
5 i 460
38.8
* 44
48.5 ‘
434
. Consumption Ghaluding (GS): GOml operatton BOmYday based on 48 hour discharge of 83,000 =} $82

1Smi/ operatton (7.5mt/day based on 48 hour load)

DO1262
Case ID: 200300816
: Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 50 of 67

Gode word for this Charter Party
“SHELLTIME 4

 

MARA Update (Incororating STS Verséxn 4.11 April piles eutitiiiznad clauses)

idle f Anchorage: Gerlday
Tim fvessing bunker cangumplienmarne ases-excaplearge-healing-and-tant-eleaning

  
   
 

 

 

     

 

 

 

   
 

    

 
 
 

 

 

     

 

  
 

    
   

     
   
 

 

 
  
  
  

ane-shall-be-provoled! eluser: he ROW 463
The service speed of the vessel l faden and 14.5 knots fn ballast and in the absence 464
of Charterers' orders (s the contrary the vessel shall proceed at the sarvice speed, However if 466
move than one fades andi one ballagt speed are shown In the fable above Charlerers shall have 466
the right to order the vessel to sleam al any speed within the range sof oul tn the table (the Ast
"ordered speed”). 468
If the vessel is ordared fo proceed al any speed offer than the highest spead shown In the 469
: table, and the average speed actually attained ty the vessel during the currency of such order 470
| axceeds such ordered spaed plus 0.5 knats (iia “maximem recognised speed’), then for the al
| purpose of calculating a decrease of hire under His Clause 24 the maximum recognised speed Ara
shall be used tn place of the average speed actualy allained. An
Far the purposes of this charter the "guaranteed speed" al any Ume shall he the then-current 474
ordered sseed or the service speed, as the case may be. 476
The avorage speeds and bunker consumpitons shail for the purposes of this Clause 24 be A768
calculated by reference lo the observed distance from pilot statlon fo pllot stallon on all sea att
passages excluding lighlerings and voyaous lass (han 48 consecutlve hours during each period stipulated in Clawse 24 478
(c), but excluding any lime dudng which
the vassal {s (ar but for Clause 22 (b} () would ba) off-hire and alse excluding "Adverse ats
Weather Perlods’, being; i ae
(i) any periods dusing wich reduction of speed is necessary for safely In congasted waters 4a
orth poor vistility, 482
(ty: y days, coos fonoon, stem wihdsexcaed farca4 or the Baaulort Seale for more-ihas ‘ey
{by Wdueng any calendar year hom the dale on which the vessef enters service “ 486
the vesgel (alls balow or exceeds the performance guaranteed in Clause 24 (a) thenif such - 486 :
shortlall or excess resus: , a 4a7
“ 6 ~ iors ® réduction or an increase In the average speed of the vessel, confpared to the Speed * 488
- gescentend lin Clause: 24 (a), then an amount equal to the value at the hire rate of the time . 488
so-fkal or galtadl, as fe case mealy 68, sltall bo Included In the performance calculation; « 428
. G0 om anv erease: or a decrease in the tolal bunkers consumed, comparad lo the total fet
iuohers whikh: would! have been consumed had the vessel performed as guaranteed in = - a2
oo x ‘a). ar amount equlleient to the value of the addltlonal bunkers consumed er 483
. the torkers saved, am lie case may he, hased on the average price pald by Charterars tor 404
the wessells: bunterslinaueli gecied, shall be included {n the performance calculation. . 485
‘The results of tte gerfanmance calbutation for laden and ballast mileage respectively shall be 406
adjusted (o take inte account! the mileage steamed lm eacks such condilon during Advarse Weather 497
Periods, by dividing such adden on diediallion by the wamtier of miles over whlch the 498
performance has been calouleted and! mullipliying by the same number of miles plus the miles op
steamed during the Adverse Weattar Parleds, ln cedar testablish the total performance §00
caleulation for such period, 501
Reduction of hire under the foregoing sub- Clause (b) shall he without prejudice to any ober S02
remedy available to Charterers. 503
(c) Catculations under this Clause 24 shalt be mada (or the yearly periods terminating 31 Decanbearexcepting the 504
year of vessel's redelluany. The balance of ire year in which the vessel enters service shall ba Included inthe 505
following calendar year's peniaemance review. 506
Clalees in respec! of caduction of Me arising under this Clause during the final year or part 507
year of the charter pediad ehall li (he fret instance be seltlad (n accordance with Chartaters’ 508
estimate made Quo one montis belace fhe end of the charter perlod. Any nacessary adjustment 509
after ls charler lemninaliec cfiall Ge avade by payment by Owners to Charlerers or by Sie
Charlarers to Cymiare on the core may caquice. ii
(d) Ovmers and Charlerers agree that this Clause. 24 Is assessed.on the basis (hat Ovmers are nol B12
enlilied to additional hire for perlowmence lin excess of the speeds and consuimpltons glvan In 513
this Clause 24. 514
yt soning ahi a place or part vélhie repleal or sub-tropical waters for more than 28 days ;
fesuiing fe Fouls leg eddies andlor propeller then Charlerers lo arrange fot undenwaier
cleaning al thelr Une a paced shall be excluded from peciormance celnilalions,
(O In the event of an annual underpertomence claim being substaniiated, such claim shall be gacel agains! ovel-
DO1263

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 51 of 67

 

Code word for itis Charter Party
“SHELLTIBIE 4”

MAR11 Update (ncomoraling ST Varslon 8.4 Aprdé plus addlanal clauses)

 

perfonnance alkibulable to any other ‘Newco" vessel (aftamax/suiezmax/vicc) currently on ime-charter te Sholl.
‘Over-performence’ shall be defined as any consumption §% lasser than the warranted consumption. Under-

   
 
 

| performance’ shall tr di as: amg consumption §% grealer than the warranted consumpllon. (fhe perionnance
| falls oulside of this +, acl, ter Ube fl value of the claim shall be calculated from the warranted cansumplion.

 

| Under no cloumsianees shall suri of-seiing resull in a balance becoming payable by Charlerets te Oaners, This off-
salting arrangement shall ape ghoul the entire duration of the charley, bul after one (1) yaar af vessel's detvery :
the calculation methacialogy tin be matually agreed. if unable lo mutually agraa a calculation methodology withia 30
days of thé aforementioned anetversary dato, then Clause 24 shail revert to having no offsel agreemeni vali

 
 
 

 

methadology can ba agreed.
Salvage 25, Gublect to the provisions ef Clause 21 Heese’, all fogs of ime and all expenses (excluding any 516
damace te or loss of tee voasallan lontlawaliatiiies to lhird parties) Incurred In saving or allempiing 516
to seve Up on In cuccesstlill or unmucresslid altempls al salvage shall be borne equally by Owners and 517
| Chartonss, provided tal Clunteranmaltalll aol be fable fo contribute towards any salvage payable by 516
Owners exisiag In avy waty ont{alisanvicas: tendered under thls Clause 25, 510
Als lt pemceenls ftann darellttsiiulll ie divided equally between Ovners and Charierers 620
aller deducting the measter's; clfftans and era's share. 623
Lior 26. Owrerss shall have 2 Sea upomalli cargonmaniall eights, sub-frelghts and demurrage far any §22
anounts due uniler Bis clic; andi Charerers shell have a len on the vessel for all monles paid In 523
advance and nol eamed, aru far all clang for damages arlsing from any breach by Owners of tile bon
charfer. 5
Exceptions 27. (} The vessel, her maslar and Cease shall nal, unless olherwise tn thls charler exprassly 526
provided, ba llable for any logs o damage or delay or fallure arising ar resulting from any S27 \
act, neglect or defaull of the master, plels, mardners or other servants of Owners in the 528 |
navigation or managemant of le vessel: fre, unless caused by the actual fault or privity ai 520
- Owners: collision or elrandine: dangers and aceldents of the sea; exptoston, bursting of 530
. hellecs, breakage of shatis ec any latent defect In hull, equipment or machinery; provided, 531
bowover, (lal Claunes 1, 2,9 and 24 hereof shall be unaffected by the foregoing. Furlher, SL Bae
neliher the vessel, hen manster o¢ Owmars, nor Charlerers shall, unless otlenvise in this charter 533

 

 

 

 

expressly proviitie 4) Heellatidis foe any loss ordamage or delay or fallure in performance Bad

  
 

   

ermal raga rasulling: (rant act of Gad, act of war, selzure andar lagal process, G38
- §asrentherentiietlons:, stities; lack-cuts, dots; restralnts of labour, clvil commotlons or arrest 538
aq vosteaint ofl giles; culeraor peagle. 837
@h) The versal sfinll Haves {lliartie tte gail vatis of vathout pllots, fo tow or go fo the assistance of 538
vessels in distress and to davlate for the purpase of saving life or property. ‘838
(c}) Clause 27/a) shall nof apply lo, or affect any llabllity of Owners or the vassel or any other 540
relevant person In respect off 54
(i) loss ar damage caused to any berth, fatty, dock, dolphin, buoy, mooring line, pipe ar 542
crane or other works or equipment whalssever al er near any place te whieh the vessel 645 :
mey proceed under this charter, whether ar mal such works or equipment belong to 544 i
Charlerers, or: 545 |
(1) any claim Qvhethor brought by Ghadecers or any other person) arising out of any loss 646
ol oe dansaue to ov be commection with cargo. Any such claim shall ba subject fo the G47
Hague ‘sive Rules o the Hague Rules or the Hamburg Rules, as the case may bo, 648
which owghl porawan! (> Clause 38 horeof to have been Incorporated In the relevant 849

ea att sellieg (atelier or nal such Rules were so Incorporated) or, If no such Bill of 550
Leding lis eewedi, ty the Haeue-Visby Rules unless the Hamburg Rules compulsory 561

 

 
 

 

eopiy ln whithn caw to tee Hamvourg Rules. 552
igh at and! without linialioe, the feragoing subsections (a) and (p) of this Glause 553
shad net apply te or’ any way affect any provision In this charter relailng to off-hire or to 654
reduction of hire. 666
infurlous 28, Noeelds, exosives or cargoes iefuiaus ( the vessel shall be shipped and wilhaut prejudice i¢ the 586
Cargoeas foragolng any damage is (ie weasel cauead by the shipment of any such cargo, and the lime teken te 557
repel such damage, shall be far Charteeers’ account. No voyage shall ba undertaken, nor any goods 558
of cazqoes loaded, thal woatt expose the vessel to capture or selzure by rulers or governments. 858
Grade of 2, See Aopendix ©. Chaztecers shall sumaly tre! off In-accerdance-valh 1SO-Glandard-B217- RMG-260 Revised 2505 wha «860 .
Bunkers maxirnum viscosily of 380 CST cenfllalakes 8 80 degrees
canigratis and/or marine dissed ell far male praguston and {ual oll wilh a maximum viscoslly of 581
canlstokes ot 50 degrees centigrade andlor dlesal oll for the auxilartes. {f Owners 562 '
require the vesael to be eugglled wil more expensive bunkers they shall be [lable for the extra cost 563
DO1264

Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 52 of 67

Code word for thls Charter Party
"SHELLTIME 4”

MARI1 Undate (feaeporating STS Version 1.0 ApriGipius unielilfnenal efauses)

Disbursements

Laylng-up

Requisition

Outbreak of
War

Additenat
War
Expenses

ee

War Risks:

thereat, Charlerers stall have tite oplliny ter lastrual the Owners fo comingle bunkers when required, compalivily test ixst
having belng carled oul aspen ASTM Dt

i: anel Chartorers to be responsible for any expense, damage, iano, isk alc

   

  

which may be caused hy tina counelngling of berkers. Compallbllity lest kits and components to be supplied by Charerers

al hele teseicost.
Charterers wament Hel allftenkers: prowlled by thera In accordance herewith shall be of a quallly
campiyling wilh ISO Stndard 217 for Marthe: Residual Fuels and Marine Distitate Fuels as
applicatie.

40. Should tee master requlke acluances: fir ordinary disbursements at any port, Charterars or thelr agents
shall niake such adveaces tovlithy, Iinconaideration of which Owners shall pay a commission af to and
a half per cenl, and all sents advances-and commlsston shall be deducted from hire.

9, Charfezers shall have (he ently, afliar emneuliation with Owners, of raquiing Overs to lay up the

vagsel af a safe placa namilalad’ try Charterers, fr which case the hire provided for under this charter
shall he adjusted (o reflec! any not Incesases th expenditure reasonably incurred or any nel saving
iy the madi by Owners ag @ resull of such lay up. Charterars may exercise ihe
sald oofen any number al tines: during (he charter period,
9, Should the vassel be requiiifomed by wemvenant, de facto or de jure, during the pariod af this
chactor, the vessel chall be off-llhe during he pasiod of such requisillon, and any hire pald by such
gowemments in respeal of sucth paqulbliion peeled shall be for Owners’ account. Any such requisiiien
period shall count as part off (hachanke gad.
40, i war oc hostiifles bresk ouflbeliveem any fre af more of tha following countdes: U.S.A, the
courd#es or republics havleg heer part cf the former U.S.S.R (except that declaration of war or
koatllilies solely between any two or maraaf he countcies or republics having been part of the
forte USSR shed be examptnd!), PRC, UK, Netherlands, then both Owners and Charterers shall
have the fight io cancel ie cltarten.
24. if the vessel is ordered! tip trades ty areas: where there |s war (de facto or da jure} or Gyeatol wat, i cluttinggeRyc
listed by the Joint War Commiltas lin London: - eo
Charterers shal relntiurse Ovmees lar alty addillonal Insurance premla, crew bonusos and other
expanses which are-rensonabiy neurved by Owners as a consequence of such orders, provided that
Charlerers are glven mallee af cach expenses a scon as'practicable and In any event belare such
expenses ara Inewwad), and provided farther that Owners obtain from thelr Insurars @ walver of any
sublogaled rights: aqatival! Chartenees lt respect of any claims by Ovmers under thelr war risk * ~
insurance ads cullef campliance with such orders. ao
Any payments by Chantaners under this clause will only be made against proven documentation. Any
discourl or rebate: reflndiad’ (@ Owwers, for whalever reason, In respect of additional war risk premlum
ghall bo passed am te Chantenem:. :
35. {a} The master ettall not be required or bound to sign Bills of Lading for any place which In his er
Conere coasornalile egitim (6 dangerous oF imposslble for the vessel fo enter or roach owing
to any Slockadlisy, war, hosillllies, warllke operatlons, elvil war, clvil commotions or

    
 

 

  
  
  

 

 
  

    

recconiallmaplatonof the master or Ovmers It becomes, for any of the reasons set out
in Gaase 16(8) or ty the oparalion of iatarnattonal law, dangerous, impossible or prohlbtted
for the vassel fo reach or enter, or to load ar discharge cargo al, any place to which the veasal
hag been ordered pursuant to this charter (a “place of peril’), then Charterers or thelr agants
shall be Immediataly notifled In willlng or by radlo messages, and Charterer shall thereupon
have the right te order the cargo, or such part of II as may be alfected, to ba leadad or

gad, aa: the case may be, at any olher place within the trading {Imits of this charler

 
   

  

 
  

ip ‘aucth otttar place is aot liself a place of peril). any place of discharge is or
becomes a place of peril and no orders have been recelved from Charterars or thelr agants
ihe 48 hours aller dispatch of such messages, then Owners shall be al lloarty to discharge

éhe cargo or auctypartofltt as may be affected at any place which they or the master may In

el on Mievdlucratline select thin the trading limits of this charter and such discharge shell

ba deaned! te tie: dize (uffliment of Owners’ obligations under this charler so far as cargo £0
Seeharged ncancanmted.

he weasel shtalll kawes Ubeety to comply with any directions or recommendations as to

€ =, aetinall route, parts of call, sloppages, dastinations, zones, waters, dellvery ar in

ang olten wise whaleaaver given by he goverment of the state under whose flag the veasel

seis ar any alter ant or local authority of by any person or body acting or purporling

lone? acor willt tiie autherily of any such government or local authority including any de

facie couannmentien local authorly or by any person oF body acting or purpariing to act as or

  

   

   
 
 

564

666
§66
567
568
560
670
871
a72
673
574
576
576
577
578
§79
§80 .
584 i
&82
683
EEDA
‘B06

“06
687
688°.
680 °
590
801 -.
62
893° -
594
695
598
597
608
500
800
oui j
B02

603

804

605

608

607

608

809

610

611

812

G13

eid

815

616

6i7

618

DQ1265

Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 53 of 67

Code ward fer this Charter Parly
"SHELLTIME 4°

MART Uneale (heomoreting ST4 Version 1.4 Aprdt plus additienal alauses)

Both to
Blame
Golilaton
Clause

Bey.

New Jason ~
Cause

Clause
Paramount

“ft

with the aulhorily of any aucth government or local authority of by any commutes or person
having undor the femme off the: war rliske Ineurance on the vessel the right to give any such
directions or recommendations, (fly reason of or {n compliance with any such directions of
recommendations anything Is doneorls:nat dane, such shall nal be deemed a deviation,
if byreasen of or in complance wlth any such deecton or recommendation the yessol does
not procead to any place of discharge te which she has been ordered pursuant to this charter,
the veseat may proceed to any place will -taaster or Owners In his or thelr discretion
select and there discharge the cargo or such part of ft as may be affected, Such discharge shail
bo deamed to be due fulfilment of Owners’ obligalions under this charier so far as cargo 80
discharged is concemed.
Chatterers shall procure that all Bills of Lading issued under this charter shall contain the
Chamber of Shingling War Risks Clause 1952.
36, if the lability for any coliston in whick the vessel [s Involved while performing this charter falls fe
be delarmined In accordance with the lawe of the United States of America, the following provision
shall apply:
"If the ship comes Infa caliisiore wills anather stip as a resull of the negligence of the other ship and
any act, neglect or default of the master, mariner, pilol or the servants of the carder In the navigation
or In the management of the ela, the owners of the cargo carried hereunder vall fademalfy the
caetier agatnst all loss, or Ifability to te other or non carrying ship or her owners In so far as such loss
or lability represents loss of, or darsage fo, or any clalm whatsoever of the owners of the sald
cargo, pald or payable by the other or nan-earrying ship or har owners to the owners of the sald cargo
and sel off, recouped or recovered by the other or non-carrylng ship or her owners as part of their
claim agalnst the carrying shie oc canler,”
“The foregoing provisions shalé alee apply where the owners, operators or those In charge of any ship
or shins or objects other than, or in additian to, the colliding ships or objects are at fault in respect of
2 codsion of contact” . .
Charlerers shall procure that all Bills of Lading Issued under this charter shall contain a provision fn
the foregolng teams to be applicable wiere the llabliity for any collision in which the vessel ts
involved fats te: be defenmined fn accordance with the laws of the United States of America, ,..
37. Generel average conithafions shall be payable according to York/Antwerp Rulas, 1804, as amended
from me to ima, ante sitall be adjusted In London In accordance with English law and practice but
date . facie fe accerdance with the law and practice of the United States of America,
the followsg pocllonchaliagolys ”
“tn the event of ancltlent, danger, damage or dlsastér before or after the commencement of the
voyage, cesulling fraay any cause whalsoaver, whether due lo negligence or not, for which, or for the
consequence of which, the carler ts not responsible by statute, contract or atharwise, the cargo,
Shippers, consignees or ovmers of the cargo shall contribute wilh the carder in ganoral average fo tha
payment of aay sacrifices, tosses or expenses of a general average nature that may be made or
incured and shall pay salvage and special charges Incurted la respect of the cargo,’
“If a salving ship Is owned or operaled by the cantar, salvage shall be pald far as fully as If the said
salving ship or ships belonged fo strangers. Sul depesil as the eater or his agenls may deem
suffciant to cover the estimated coniébullom of the carga and amy salvege and spoclal charges
thereon shall, if required, be made by the carge, slippers, consignaas or owners of the cargo to the
cartier before detvery.”
Charlerers shelf procure that all Bills of Ladiag (ssued under this charter shall contaln a provision in
the foregoing terms, to be applicable wheee adjustment of general average Is made in accordance
with the laws and practice of fhe United States of America,
38. Charlerers shall procure tral all Bills of Lading [ssued pursuant to this charter shall contaln the
fatowing:
*({}Sublecl to sub-clause (2)er Gj hereaf, (his Bll of Lading shall be governed by, and have
effect sublect to, the rales centalned lt the Internallonal Convention for the Unification of Certain
Rules relaling to Bills of Ladiag elgned af Brussels on 25th August 1924 (herealler the "Hague
Rules") as amended by the Proteaal signed at Brussels on 23rd February 4966 (hereafter the
"Horses Yinhy Rules"). Matitng contained herein shall be deemed to be elther a surrender by the
caviar of any ol Ns fghtn or inamuntllesar any increase of any of his rasponsiblites or liabliltes
ender the Haque -Vieby Rules’
"(2 there fs governing linglisatlimwlilels applies the Haguo Rules compulsorily (o this Gill of
Leading, te the: nef the: Hague Wsby Rufas, then this Bill of Lading shall have effect subject
io te Hague Relex, Nollithg tliereincontalinad shad bo deemed {0 be elther a surrender by the cariar

 

  

 

 
  

 
 

  
 

 

819
620
62i
622
623
624
626
626

Be?

weg

G28
620
430
6a
832
633
034
635
636
aur
638
630
840
edt
642
6
844
84 ;
646.
6a?
848
845
650
064
852
853
654
655
686
657
868
869
660
66)
602
663
664
865
Ga
aor
668 i
669

670

671

672

674

874

876

676

677

DO1266
Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 54 of 67

Code word for this Chartar Party
“SHELLTIME 4°

MAR11 Undele Uhearpuveling STH Version 1.1 Aprttt pies geldiional ciatuises)

insuranced
{TOPF

Export
Restrictions

Businass
Panciplos

Drugs and
Alcohol

Oil Major

39,

4Q.,

41,

42,

43,

of any of his rights or immunillas:eram increase of any of his regponsibliities or Habilitlos under the
Hague Rites.”

“(3 €there Is governing legislation which applies the United Nations Convention on (he Carriage
of Goods by Sea 1978 (Hereattan the “Hamineg Rules") computsorlly fo this Bill of Lading, to the
exclusion of tha Hague-Vishy Rules, (hem this 8 of Lading shall have effect subject to the Hamburg
Rules, Nothing therein cowtalned shall! is dgemed (o be olther a surrandar by the canter of any of his
fights or imawnilles or an Increase of any of lis: resoaneliilites or flabllitlas under the Hamburg
Rules."

"(A)lC any tern ef this Bl of Lading is repugnazii{o the Hague-Visby Rules, or Hague Rules, or

Hamburg Rules, as applicable, such terme shalt be vold fo thal extent but no further.”

*(5)Nothing In this Bill of Laing shall be construed as {n any way resticling, excluding or

walving the right of any relevant party or persen to limit his liabiilly under any avallable feglslalion
andfor law.’

Cheners warrant thal the vesael a new, end will, throughout the duration of the charter:

  
   
 
     
    

(2) be owned or densa chartered bya menther of the {nternallonal Tanker Owners Pollution
() be propeily entered Weel of Evalbnd P & | Club, belng a member of

the infernallonal Group off P and. | Cleis;
(6) have la glace nsuran {lvéon for the maximum on offer through the

bdemaltienal Grounal f :
4,000,000,000 fone teusand million):

(3) fave Int full force and effact Hulf and Machinery Insurance placed through reputable brokers
on tnstitule Time Clauses or equivatant for the value of United States Dollars 85,000,000 as from
time to tne may be amended with Chastavers’ approval, which shall not be unreasonably

Ouners wi provide, withln 2 reasonable time following a request from Charlerers to do 0,

détumented ovidence of cempllance with the warcantlas given In this Clause 39. - ™

The master shall not he required or bound to sign Bills of Lading for the cardage of cargo fo any

placeto whish expéel of éateh cargo Le prohibited under the laws, cules or regulatlons ofthe’country © = =~

in-whieh the cargo was produced and/or shipped. ms

Charterers shall procure that all Bills of Lading issued under (lis charler shall contain the following ”

clause: . oR

*f pny laws rules on fagulations applied by the governmant of the country in which the cargo was

produced and/or shipped, or any relevant agency thereof, Impose a prohibition on export of the carga

to the place of discharge designated In or ordered under this Bill of Lading, carrlers shall be ented

{o require cargo owners forthwith to nominate an altemalive discharge placa for the discharge of the

cargo, or such part of tas may be affected, which alternative place shall not be subject to the -

prohibition, and carers shall be entitlad to accept orders from cargo owners to proceed to and

discharge al such alternallve place. If carga owners fall to nominate an alternative place wilhin 72

hours after they or thale agents have recelved from carters natice of such prohlbiton, carers shell

be at liberty to discharge the cargo or such part af [as may be alfected by the prohibition al any sale

place on which they or the master may in thelr os his absolute discretion decide and which is not

subject to the prohibition, and such discharge sitall canstilute due performance of the contract

contained in this Bil of Lading so far as the carga 20 discharged Is concerned”.

The foregoing provision shall apply mutatis mutandis to this charter, the references to a Bill of

Lading being deomed to be references (a this charter,

Owners will co-operate with Chactarers fo ensure thal the “Business Principles", as amended

from time to Ume, of the Raysl Dulch/Stell Group of Companies, which ara posted on the Shell

Worldwide Web (wwnw.Shell.com), are complled wilh,

(a) Owners warrant thal thay fave In foree en active policy covering the vessel which meets or

exceeds the standards set out fr the "Guidielings for the Control of Orugs and Alcohol On

Board Ship” as pubilshed by tre Oil Compartes Internatlonal Marine Forum {OCIMF) dated

Janwery 1990 (or any subsequent medication, vetston, of vatialion af these guidelines} and

that this policy will remale ir feces fhraughout the charter period, and Owners will exercise

dua diligence lo ansure the poliey ts complied with.

(6) Owners warrant that the cusenl paliey conceming drugs and alcohol on board Is accaplable

to ExxonMobil and will rematr: oe fhrougheul the charter period.

if, at any Ume during the charter period, the vessel becomes unacceptable to any Oil Malors-Charlerers

eas a minimum of United States Dollars

  

Case ID: 200300816

678
7s
680
684
682
682
664

AS

aru

686
607
688
969
690
691
892
693
694
695
696
697
B06
899
7o0
704
702
703
704

+705

706
yor
768
708
718
rat
712
713
744
718
ral
7 ;
718
718 i
720 :
724
722
723
T2A :
726
726 :
12? i
728 :
728
730
Fat
72
733
Fa
738

DOQ1267
ate

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 55 of 67

Code word far thls Charter Party
“SHELLTIME 4"

MAR11 Update (incamporaling ST4 Version 1.7 Apts plus ecoiianal clauses)

Acceptability

Pollution and
Emergency
Response

ISPS
CodelUS
MYSA 2002

Law and
Litigation

shall have-therigh-lotenminale-the-crartes. lwo al the following Qil Mafors (Total, Exxon, Cheon, BP, Conceo, ENL or Sisto) 798

Charlorers will lve nolice io Cumers and Gumers will have a gariod of 45 days from the date Owners are noticed (or relasialing

the approval(s), After 48 days, if the vasset Is stilt unacceptable to wo or more of {he above mentioned Off Majors, Chariereis :
have the righUo place the vessal off-hive until such lime that Owners reinstate the Oil Malor appraval(s), the vessel ls again
acceptable lo those Oll Malors, subject to Wading paler, avallabilily of inspectors and willingness to inspect.

b) iLat any line during the charter period, the vessel becomes unacceptable to more than two of the following 09 Majors
talalli Charterers have the right to place the vessel off-hira until such lime thal the

 

 
  
  
 

 

(Total, Exxon, Chavon, BP, Conoco, ENL o¢

      

 

vessel is again acceptable to those OF Mets io fading patter, avallablllly of inspectors and valingness jo inspect.
Once the vessel becomes unacceplable te a lilrd Ol Malor (as dafinad above) the off-hire period stall be ollective from orginal
notice to Ov ing sce) ofl-live

 

¢) During the period the vessel ts off-fiize, Owners have the right lo trade the vessel for thelr ows account {0 enable

Inspections of the vessel al discharge port focallons,
44, Owners ate to advise Charterers of organisational detells and names of Ownars personnel together

with thalr relevant telephone/facsimitefe-mallftalox numbers, Including the names and conlact delaiis
of Qualified individuals far OPA 9@ response, who may be contacted on a 24 hour basls In the event of
oil spills or emergencies.

45. (a) {i} From the date of coming nto force of the Internallonal Code for the Securily of Ships
and of Port Facitfies and the calevant amendments to Chapter X| of SOLAS (ISPS
Code} and tie US Mazilime Transportation Security Act 2002 (MTSA) in relation to the
Vessel and thereafter during the currency of this charter, Owners shall procure that bolh
the Vessal aed “the Company" (as defined by the ISPS Code) and the “ownor"(as
defined by the MSA) shalt comply with the requirements of the ISPS Cade relaling fo
the Vessel and “the Company” and the requirements of MTSA relating fo the vessel and
the “owner*, Upon raquest Owners shall provide documentary avidence of compliance
with this Clause 45fa} (i).

{8} Excapt as othenaise provided in this charter, loss, damage, expense or delay, caused by
faire on the past of Owners or “he Company'Towner” to comply vith the

- _ faguleements of the [SPS Code/MTSA or this Clauso shall be {or-Owners' account,

-{b) @) Chartevers shall provide Owners/Master- wilt halt full style contact detalls and shall
‘ enaure teat the contact detals of all sub-charterers are likewlse provided t6
~» Chanargitlaster. Furthermore, Charterers shall ensure that all sub-charler pariles they
erter inte dising the perlod of this charter cantaln the following provision:
"The Charteraes shall prowde the Owners with thelr full style contact dotalls and, where
" sub-tetlhg fe permitted under the terms of the charter parly, shall ensure that the
contact delails of all suf chestarers are Ilkewlse provided fo the Owners",

0) Excent as afteralea provided la this charley, loss, damage, expense or delay, caused by
iiure on the part of Chartarers fo comply with this sub-Clause 45(b) shall be for
Charterere’ ancoe:

(c}_ Notwithstanding anything elise contained in this charter costs or expanses related fo security
regulations of meastces required by fhe port facility or any relevant authority in accordance
with the ISPS Code@kTSA Including, but not Iimiled to, security guards, taunch servicas, tug
escorts, port security teas or faxes and inspections, shall be for Charterare’ account, unless suits
casts of expenses rasulf solely fam Owners’ negligence In which case such costs of axpenses
shall be for Owners’ eccount. Al measures required by Ownors to comply with the security
plan required by the (SPS Code/MTSA shall be for Owners’ account,

(¢) Notwithstanding eny offier provision of thls charter, the vessel shall not be off-hire where there
is a loss of (ime caused by Chrartererers’ falluro to comply with the ISPS Code/MTSA(when In
force ).

(a) Wfelther parly mekes any payment which ls for the other parly’s account according lo this
Clause, the other party shied indemnlly the paylnig party.

46. {a} This charter shall be consited and the relallons between tho partios determlnad In accordance
wilh the laws of Englend.

{b) All disputes arising out of this charter shall be referred fo Arbitration in London In accordance
with the Arbitrallon Act 1996 (or any re-enactment or modification thereof for the time baing
in force) subject te the following appointment procedure:

(}) The parties shall faintly appoint a sole not later than 28 days after service of

a request in whiting by either party to de se.

{i} Ifthe parlles aro unable or unwitting to ageee the appotntment of a sole arbitrator in

accordance with (|) then each party shall eppolnt one arbitrator, in any avent not later

    

 

  

7137
738
730
740
744 ;
742
743
744
745
748
TAT
748
749
780
751
762
783
764
785
_ 186
787
758
789
780
761
762
763
764 {
768 :
766
767
768
769
720
7H
772
773
774
775
176
v7
718
779
780 |
764
182
783

DO1268
Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 56 of 67

Gode word for this Charter Party
“SHELLTIME 4°

MAR11 Update (incorporating ST4 Version 1,8 ApeOé piss aciaiVonal clauses)

 

than 14 days after recalp! of a furthar request In wrillng by either parly {¢ do so. The 784
two arbitrators so appointed shall appolnt a third arbitrator before any substantive 785
hearing or (orthvdth ff they cannot agree on a matter relatlag to the arbitration. 786
(ii) f a party falls to appoint an arbitrator within the time spectfied In (li) (the “Party In 787
Default’), the party who has duly appointed hts arbitrator shall glve notice in waiting to 7B
the Party in Dofault thal he propeses te appeint his adiltrator to act as sole arbitrator. 788
(iv) ifthe Party in Default does not within 7 days of the notice given purauant to (il) make 790
"The required appolntment and nolify the olher party that he has done so the other party (3%
may appotnt his arbliralor as sole arbitrator whose award shall be binding on both 792
parties as if he had been so appointed by agreement. 703
(v) Any Award of the arbllrator(s) shall be fral andl binding and not subject to appeal 794
(vl) For the purposes of this clause 46{bjany requests or nalices tn wailing shall bo sent 795
by fax, e-mail or telex and shall be deemed received on the day of transintssion, 786
(c) It shall be a condition precadent to the right of any party to a stay of any logal proceadings in 707
| which maritime property has bean, o may be, arrested [n connectlon with a dispute under this 758
| charter, thal that parly furnlshes to the other party security to which that other party would 788
have been entitled (n such legal praceadings fa the absence of a stay. B00 '
Confidentiality 47, All tems and condidons of this charter arrangement shall be kept private and confidential Bot
Constructlon 48, The side headings have been included In thls chartor for conventence of reference and shall In no 802
way affect the constructlon hereof. 80S
Appendix A: OCIME Vessel Particulars Questionnaire (or the vessel, as allached, shall be 04
Incorporated herein. * 805
Appendix B: Shel Salety and Envionmental Monthly Reporting Templato, as altached, shall be 806
Incorporated herein. _ aan? :
Addillcnal Clauses: 4 fyounh 20 as attached, shall be Incorporated herein. 2. G08
SIGNED FOR OWNERS. SIGNED FOR CHARTERERS ae to
so, FULL NAME cose FULLTNAME ‘ Lice MoS a my

POSITION ee POSITION 43
7 ‘ a - ty © en, Sf O hil
" Lode. “Ts¥ bow. as OVE setvieds Oye .

« BLS 4

DO1269
Case ID: 200300816
 

. ELL :
Case 2:20-cv-01847-BMS DaHeenMe 4 Filed 04/09/20 Page 57 of 67

4. Bunker Emissions
Seo Glause 5

 

2, Stopiaflopia

Owners warrant that where the vessel is a ‘Relawe
applicable, in the Small Tanker OW Poll dew
indemnification Agreement (TORA)
shall so rermialr: during the currency oF UES ela
terminated (n accordance with lis provisions.

 
      
       
  

 

f Ship", thay are a “Participating Owner” as defined, as
aflon Agreement ("STOPIA’) of In the Tanker O8 Pollutlon
sel Is antered In STOPIA ar TOPIA {as applicabis) and
et provided always that STOPIA or TOPIA (as applicable} Is not

 

ot

 
 

 

3, ANS Clause for Time Charters:

Alf the vessel loads or canies cargo destined! far the United States or passing through US transit, charterers

shalt comply with the current US Customs reguiavons (19 GFR 4.7) or subsequent amendments thereto and
shall undertake the role of carrler for the purposes of such regulations and shall, in their awn name, dime and
expense:

   

1, Have fn place a SCAG (‘Standard Cast
2, Have in place an [GB (international
3, Subrall a cargo declaration by Al

owners at the same time with a cop:

ler Alpha Code")

der Bond’); and

ated Manifest System’) to the US Cusioms and provide the
erent,

  
     

  
  
  
 
  
 

 
  
 

§, Should any falure of Charierers to carnnply¥
provision - charter partly to the cantar

. vassel shall remain on hire.
C, If the charterers (CB fs used to meet any penaes, dutles, taxes or other charges which are solely the
responsibilty of the owners, the s shell

= clause result In any delay then, nobwithstenting any

 

: omptly reimburse charterer: for those amounis.
alevot the canlar by charlerers pursuant to this Clause and for the purpose of the US
@ CER 4:iysiralll be wathout prejudice to the Identity of the catrier under any bil of
gout regulation. he . ~

: -4

et a
agai 4%
& gs as

      
 
  

 

4, New Eoulomernt Cisse: “
if any of the major of companies: linetitiute: new requirements for new equipmentfeatures, always compatible with
vessel's design and chavacteriatios, and such requirements become necessary in order to maintain customers’
approval, the sharing of Gime: and! cost of matertal and installation will be discussed between Charlerers and
Owners. Caving these discussions, agorogriate consideration will be given regarding ihe potential effect of the
new requirements on the available fleet of similar vessals and the market, Ifit is reasonable te conclude thal the
additional requirements will esull im higher spot rates, thereby resulting in increased hire fates to owners, such \
costs for new equipment shall be for owners account

 

5. Sulphur Emissions Clause

1. (a) Should Charterers trade the Vessel Into a SOx Emission Control Area (‘SEGA’) aa defined in Annex Vi of
the {nternatlonal Gonvention for the Prevention of Pollution from Ships ("MARPOL"), or into a Member State of
the EU following the entry into force of EU! Directive 2005/33/EC of 6th July 2006 (the *Directive’), then the
Charterers shall supply fuels: (i) of suely spect ations and grades that will comply with the maximum sulphur
content requirements of the SECA ar Diractive as applicable, except that In the case of the Directive the
Charterers shall only be obliged to supply compliant gasoll, and In the case of the SECA (ii) from bunker
suppliers who comply with Requiations 14 and 18 of MARPOL Annex Vi, Including the Guidelines in respect of
sampling and the provision of bunker delivery notes.

   

 

   

(b) Owners warrant, in the event the vessel trades in a SECA, or Into a Member State of the EU following the
entry into force af the Directive, that the Vessel @ complies with Regulation 14 and 18 of MARPOL Annex VI
and with the requirements of the SECA or the Directive as applicable; (Il) is able to consume fuels of the '
required sulphur content when ordered by the Charterers to irade within the SECA or in a Member State of the ,
EU in which the Directive sopllies, and ¢ y will provide segregated storage for this fuel, Subject to having

_ accordance with this clause, the Charterers shall not be Hable for any loss,

 
 
 
 
  

 

  
  
  

     

 

supplied the Vessel wilir fuels .
det MNEMSSS arising OF resulting from the Vessel's non-compliance with Regulations 44 and 18 '
af MARPOL A n@ Dlveative. Subject to having suppited the Vassel with fuels in accordance with
tt 85) alli not be fable for any loss, delay, fines, coste or expenses arising or resulling

fr compllance with Regulations 44 and 78 of MARPOL Annex VI or the Directive. D01270:

Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 58 Qf Orme 4

6. Piracy Clause

Sub-Clause (1). If the vessel proceeds: to or through an area in which there Is a current risk of pracy, verified by

a competent International authority, Owners will al ali times adhere to the latest version of Best Menagemeant

Practices (including with respect te routing) (‘BMP’), and Owners shall be entitled:

(a) to lake reasonable preventative measur protect the vessel, har crew and cargo by proceeding in
convoy, using escorts, avoiding day om mig wigation, adjusting speed or course;

  
     
   

 

(b) to follow any arders given by the flag stata, any governmental or supra governmental organization, and

where there f re

where there is an (of picacy, fo take a safe and reasonable alternative route in place of
the normal, direct next part of call, provided thal such allternalive route does not, in
the case of the Gulf of Aden, physically extend beyond the transit of the Gulf of Aden in which case Owners
shall give Charterers notice as saan as reasonably practicable of tho alternative route, an estimate of ime

and bunker consumption and a revised estimated time of arrival.

os
C3
oe

   

Sub-Clause (2). Subject to sub-Clause (&) below, Charterers shall pay Ownets' reasonable, documented costs
and expenses in respect of any ade i reachinery, and/or, if applicable, wer risks insurance
premiums andor other insurance against the risk of plracy, and/or additional, reasonable and contractual,
crew costs arising out of actual or (hreatened acts of piracy or any preventive or other measures leken by
Owners pursuant to Gub-Clause (a) Clause.

 

    
 
 

Sub-Clause (3). The vessel shall remain on-hire for any time lost taking the measures referred to in Sub-Clause
4 of this Clause.

Sub-Clause (4), Where, notwilfistanding the taking of any of the measures referred to in sub-Clause 7 above,
and where not caused by a lack of die diligence on Owners’ part, and whare Charterers have not exercised the
ent require Owners fo purchase off-ltike insurance pursuant to sub-Clause (5) below, the vessel is captured
by pirates, hire shall be payalilm att 100% of the hire rate forthe duration of any such capture.

  
 

ave the optlon,where ihe vessel Is scheduled to transit the Guif of Aden, or
require Owners to either. 7 ,

  

{a} exlend oxi ql ial er Or 2
| purchase of-hine @, chueter fire to be the previous month's dally hire rate or USD 14, B00day,

slehever is hight. * .
wihtol in elther case will covar loss of hive, the cost of which shall be relmbursed by Charterers, prowk
tat: _ vi

() Owners oblein f

 

acl always

1 thely sures & waiver of any subrogated rights against Charterers in respect of

 

any clalms by Owners under the foregoing insurances arising out of compllance with Charierers’
orders; :

(ii) the terms of cover and cost have been disclosed to, and agreed by, Charterers prior fo the purchase of :
such Insurance; and }
(ii} that following the exercise of such: option, the vessel shail go off-hire for any time lost as a resull of a
caplure by pirates.

 

Sub-Glause (6). The safely and protection
determing the level of threal and the meas
deploy government-supplied Miltary Amt
this charter that Owners will, on a voyage-hy

of crew and vessel ls Owners’ obligation and K is for Owners to
considered appropriate to discharge thal obligaiion. 1’ Owners
ards or Private Armed Guards, then tt is an express condilion of
poyaqe: basis:

  
  
   

 

(a) give Charterers advance notice of such Intended deployment as soon as reasonably practicable but nol less
than five (6) days* notice prior to suet: deployment and throughout such voyage Owners will adhere io the
response submilied in the Vessel Securlly Questionnalre;

 

(b) confirm in advance of deployment that such deployment has been notified to Owners' P&l and War Risks
underwriters without objection (vil evidence, satisfactory to Charterers, of Owners’ exchanges wilh
undenwelters},

(c) ensure in advance of, and throughout, any deployment that such deployment complies with all fag state
requirements, laws of the flag slale, andl any ater applicable laws; and

(d) continue to adhere to the latest BMP.

Case 1b° ne ddo816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 59 B67 '"=4

Sub-Clause (7), All reasonable casts and expenses directly associated with the deployment of goverament-
supplled Miltary Armed Guards and/or Private Asemed Guards and/or-unarmed-guards shall be split 50:50
between Owners and Charterers. tr the event unarmed guards are used, all reasonable costs and
expenses directly associated with the deployment of unarmed guards to be for Charterers’ account with
Charterars- perion-capped-at US| per-vayage, In either case, subject always to Owners supplying

documentary evidence of such tate! cosis. Save as. aforesald, Owners will indemnify and hold Charlerers

harmless against all claims, llabities, ca ! expenses of whatsoever nature which arise directly in

connection with the deployment of government-supplied Military Armed Guards and/or Private Armed Guards

and/or unarmed Guards.

    

Further to this charter the vessel may be required to carry out other such cargo operations as Charlerers may
reasonably require, Including tut nal (imite are or more of the following and always provided weather and
voyage permitting, as well as thal (he vessel is capable of such operations.

 

l) to conwningle different grades of carga providing such grades fall within the cargo description set out in this
charier,
ll) to breach vessel's natural segregation,

iil) to dope the cargo with additive supplied by Charterers.,*

iv)to add dye supplied by Charterers to the cargo,*

v) to blend cargo on board,"

vite carry addilives/dye supplied al loading port in drums on deck,

WE to load and discharge freshwater or seawater shore line flush/line plug before, during or after a cargo
loading operation Lee

f
SoM

* These oparalions shall be cantied! aul or supervised by an inspector appointed by the Charlerers,

Upon receipt of Charterens" wrlttem Instructions In respect of the foregoing a Letter of indenmnily in the following
form wit be deemed io have beem provided by Charterers.

In consideralion of Quen: complying wilt Charterers' above request, Charterers hereby agree as follows: o,

4. To indemnity enens, Owners servants and agents and to hold all of them harmless in respeci of any

liablitty, loss, damage or expense of ssoever nature and which they may sustain In connection with

complying with Charterers!' request Including fass or damage caused by an inspector appointed by Gharierers,

except to the extent (hat sucth Uabilily, loss, damage or expense could have been avolded by the exercise of :
due diligence by Owners.

 

2, In the event of any proceedings being commenced agalist Owners or any of Owner's servants or agents
in connection with complying with Charterers request as aforesaid, to provide thern on demand with sufficient
funds to defend the same, provided however thal Charterers shall be consulted In the preparation of defence of

any such proceedings.

  

3. If in connection with corplying with Charlerers’ request as aforesaid, the ship, or any other ship or
property in the same or associated ownership, management or control, should be arrested or detained or should
the arrest or detention thereof be threataned!, or should there be any Interference in the use of trading of the
vessel (whether by virtue of a caveat being entered on the ship's registry or otherwise howseaver), fe provide on
demand such ball or other security as may be required to prevent such arrest or detention or fo secure ihe
release of such ship or property or to remove such Interference and to indemnify Owners in respect of any
liability, loss, damage or expense caused t such arrest or detention or threatened arrest or detention or such
interference, whether or nol such arcest or detention or threatened arrest or detention or such inlerierence may
be justified subject to Charlerers* invelvement ix any negotiations In the provision of such bail or securily.

 

 

 

4, The fability of each and every person under this Indemnity shall be joint and several and shail not be
conditional upon Owners proceeding first against any person, whether or not such person is party to or lable
under this Indemnity. ;

DO01272
Case ID: 2003008 16
‘hornotencous cargo, are capable

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 60@£:G@y¥me4

5, This indemnity shall be limited in value fo 200% of the CIF value of the total cargo onboard and shail
terminate at 24.00 hours on the day 36 calendar months after the date of discharge unless before thal line
Charlerers have received from Owners willlem notice of a claim pursuant to this indemnily.

 

6. This indemnity shall be governed thy and co strued in accordance with English law and each and any
dispute arising oul of of in connention wht tls iindermnlly shall be subjact to the jurisdiction of the High Court of :
Justice of England.

8, Vessel Disposal

The Owners wit not, without the prior wiitlem eoreent of Charterers, sell, lease, transfer or dispose of any
interest in the vessel during the tern of this charter.

 
 

 

9. COZ Emlesions

9.1 Where a Governmental Authorlly or elver competent focal or international regulatory body {including but not
limited fo the EU, the USA or the upon Charterers an obligation to control, reduce or in any Way
account for ship-horna CO2 emissian: ns Targets"), without prejudice to the terms and conditions In
this charter, Owners will co-operate wit tasers, Including by following alt reasonable orders, in order fo
facilitate Gharterers’ compliance witty the Emissions Targels.

   
  
 

  
 
  

te performance of this charter, whether by following Charterers’ orders

9.2 Any carbon credits gained during
"be recorded by a process to be mutually agreed and wil be for the

pursuant fo Clause 12.1, or otherwise,
account of Charterers.

46. Pumping

tye fitted with cargo pumps which, when the Vessel Is laden with @
seharging her full cargo withta 24-hotrs or of maintaining an average
ipping

Owners warrant that the Vessel shall

 

 

pressure of 100 PS! af shhijp's valli peovided that shore faciiities permit and excluding time required to
and COW operalions w ~

(1. Heating
Owners warrant that the Vessel Is capable of,

1. Maintalning crude and dirty petroleum cargoes at loaded temperature but maximurn up to 145 degrees
Fahrenhev.
2, If timefvoyage permils, raising cargo lenny
Fahrenheit.
3. Maximum loading temperature shall mot exceed 165 degrees Fahrenhelt.

erature up to a maximum temperature of up fo 145 degrees

 

Charterers to allow Owners sufficient time for ee Vessel to ralse temperature bearing In mind fengih of laden
passage, outside ambient alr and see temoeratures and weather conditions.

12. Cargo Retention

in the event that any cargo remaining on board upon completion of discharge Is IIquid (+) and pumpable and
reachable by Vessel’s means as determined by an independent surveyor, Charterers shalt have the right to
deduct from hire, when deemed reasonabte, the value of this fiquld equal to the f.0.b. port of loading value of
such carga, plus prorata freight and Insurance due with respect thereto.

Charterers hereby agree to indenurify Owners against any liability, under this clause, to a Bill of Lading holder
resulting from non-delivery of any Sucm cargo is respect of which a deduction from freight is made provided,
however, that Charterers shall In no event be Hable to indemnify Owners In an amount greater than the amount
of the deduction from freight.

   

Any action or lack of action in accordance: with this provision shall be without prejudice to any rights or
obligations of the parties.

DO1273
Case ID: 200300816
. he Fghtering aperations.

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 61 @f@trime4

‘This clause does not apply unless Charterers can demonstrate to Owners that they themselves have suffered an
identical foss as a resull of cargo remaining on board by way of deductian from sub-time Charterer hire or
retention of freight.

(+) note:

R.o.b. will be considered liquid if

It can be sampled and tests shaw 0 has a dynamic viscosity of less than G00 cantipoise by meometrie
testing, using a Ferranti, Brookfield or simiar viscometer, at the temperature It has when in ihe ship's fanks

 

13. Bunker Quality/Off Spec Bunkers:

Should bunker analysis confirm thal bunkers are off-spec, (as per agreed specification in appendix C wilh
Vessel bunker description ), Owners will notify Charterers and provide the bunker analysis performed by DNV
and Charterers will be notified regarding Owners intentions. Should Owners agree to use the bunkers supplied
then Charterers are not entitled to present Owners with a speed or consumption clalm fer any period during
which Vessel is using bunkers that do not meet the specifled requirements. Owners shall nol be obliged to use
bunkers not within the agreed specs in this charter.

 
 

If Owners and Gharterers cannot find a solution for the consumption of off-spec bunkers then, upon request of
Owners, Charlerers are fo arrange to pump out off-spec fuel at thelr own time and oxpense and vessel fo remaln
on-hire.

Charterers reserve the right to appoint am independent inspector to witness the re-testing of the alleged off spec
bunkers.

44, Shio to Shin Linhterina:

  
 

Charterers have the option ta load! or discharge the Vessel via ship-to-ship transfer, weather permitting and

sublect to Master's approval, which is nal to be unreasonably withheld,

nay for all necessary equipment, Including hoses and adequate.and sulliclent number
ch fers, for such safe lightering operation to Master's full sallsfaction-

: gersarmel on board, including mooring Master to assist the performance of

   
 

 

Charterers lo provide an
of Yokohama or Yoxonarna
Charterers shail arrange supe

<a

we dl ce ta ensure that any ship-to-ship transfer operations shall conform to
ase set out te the latest published edition of the |GS/OCIMF Ship-To-Ship Transfer

Charterers shall exerckse
standards not less that
Guide.

   

The master has the right to suspend the lightening operation, If In his sole opinton, the safety of the Vessel or the
smooth conduct of the operation is im jeopardy, in which case the Vessel will remain on hire and all expenses will
be for Gharierers’ account.

16, USA TredingITVEL CL

Any time lost during which the Vessel awaiting U.S. Coast Guard TVEL Inspection, or in tha case of calls at non-
U.S. ports where any similar certificate is required to be issued by a state authority prier fo loading or
discharging cargo, and until such time as she has secured TVEL certificate / COG or any similar certificate,
Vessel will be considered on hive provided that Vessel is found acceptable. All relevant TVEL / COC ets costs to
be Charterers account.

46. BINGO EU Advance Carqo Decleratron Clause for TC Partles

(a) If the Vessel loads cargo in any EU port or place destinad for a port or place outside the EU or loads cargo
outside the EU destined for an EU port or place, the Charterers shall comply with the current EU Advance Cargo
Declaration Regulations (the Security Amendment to the Community Customs Code, Regulations 6468/2006;
1875/2006; anc 3142/2009) or any subsequent amendments thereto and shall undertake the role of carrier for the
purposes of such regulations and in thelr own name, time and expense shall:

(i) Have in place an EORI number (Economic Operator Registration and Identification);

bol
Case Wo bddobs16
 

_andfor violate the Relevant’

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 62seEL6ime 4

(il) Provide the Owners with a timely confirmation of (i) above as appropriate; and

(ill) Subralf an ENS (Eniry Summary Declaration) cargo declaration alactronically to the EU Mernber Stales’
Customs and provide the Owners at the same Ume with a copy thereof,

(0) The Charterers assume liability for and shall indemnify, defend and hold harmiess the Gwners against any
loss and/or damage whatsoever (inchiding consequentlal loss and/or damage) and/or any expenses, fines,
penalties and all other clalms of whatsoever nature, including bul nat limited to legal costs, arising from ihe
Charterers’ failure fo comply with aay of the provisions of sub-clause (a). Should such failure result In any delay
then, notwithstanding any provision | ‘is Chaster Party to the contrary, the Vessel shall remain on hire.

PIGUET Gly pb vias eee

 
  
 

(c) The assumption of the role of carder by the Charlerers pursuant to this Clause and for the purpose of the EU
Advance Gargo Declaration Regulations shall be without prejudice to the identity of carter under any bill of
lading, other contract, law or regulation.

17. Shell Anti-Bribary Clause

Owners and Charterers (either directly or through any of their affiliates’, directors, officers, employees, masters, '
crewmembers, agents, Managers, representatives or parties acting for or on behalf of them or their alfillatas)

shall:

a) comply with the applicable laws, rules, regulations, decrees and/or official government orders, Including but

not limited fo the United Kingdom Belbery Act af 2640 as amended and the United States of America Foreign

Corrupt Practices Act of 1977 as amended, or any other applicable Jurisdiction, relating to anti-bribery and antl-

money laundering and that they shall each respectively take no action which would subject themselves or ihe

other fc fines or penalties under such laws, requlations, rules, decrees or orders (Relevant Requiremenis");

 

b) not make, offer or authorise, any payment, gift, promise, other advantage or anything of value whether directly
or through-any other pecson or eniily, to or for the use and benefit of any government officialor any person
where such payment, gift, pramise or other advantage would comprise of amount to a facilitation payment mo
olkements;, : “

 

Ao

c) have and shall rnaintaln'in place theaughout the term of this Charter its own policies and procedures to ensure
compliance with this clause, and will enforce them where appropriate; a

 
 

quest ar dernand for any payment, gift, promise, other advantage ar

: pauiliy auny reg
iy connection with the performance of the Charter, and

first panty

d} promptly report to the ot
anything of value recelved by the

 

 

e) have the right to audit the other parly’s records and reports tn relation to this Charter at any time during and
within seven (7) years after termination of the Charter. Such records and information shall include at a minimum
all invoices for payment submitted by the other party along with complete supporting documentation. The
auditing party shall have the right to reproduce and retain coples of any of the aforesaid records or information.
if there are anti-trust issues with or a party objects to a direct audit, the auditing parly may appoint an
independent company who is approved by the audited parly (such approval not to be unreasonably withheld and
to be given within 7 days of the request) to conduct the audit and provide the auditing party with lis ndings on
the audited party's compliance with the Relevant Requirements without disclosing the records or information to

tho auditing parly.

Elther Owner or Charterer may terminate the Charter at any time upon written notice to the other, if fn thetr
reasonable judgment supported by credible evidence the other Is in breach of this clause or such a breach is
imminent. The liming of this entitlement (which shalf be at the non-breaching party's discration} fs ellher.

1) with Immediate effect at any time prior fo commencement of loading; or

il} if the laden voyage has nol been comploted and the cargo discharged, once the faden voyage has been

completed and the cargo discharged.

 

 

This right shall be without prejudice to any other righis the non-breaching party may have in respect of such
breach.

46, Hull Scrub & Propelter Polish

   

Charterers may request additional intermediate hull scrubs or propeller polishes, “Charterers Additional Hull
Scrub & Propeller Palish”. Upom Charterers making such a request Owners wil} make best efforts fo arrange this

D01275
Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 63 %6I6-7IME 4

at the next available and sultabte port. Charterers shall release the Vessel to Owners who shail pay for ail costs
| associated with the hull scrub and propeller polishes, including but not limited; survey costs, inspection cosls,
diving costs, cleaning costs and any berth and anchorage costs. Owners will invoice Cherterars for the casts
with the next monthly hire statement. Owners will provide Charterers with a cost estimate of the operations no
later than five (5) days before the operation Is due to take place, for Charterers approval. The time spent hull
scrubbing and cleaning shall not count as off hire time pursuant to C1214 of the Charter Party and Owners shall
involce Charterers for those approved costs with the next monthly hire statement.

 

49. Time Bar

 

All claims for additional costs and expenses recoverable by Owners from Charterers pursuant to (i) Clause 7
(‘Charterers to Provide’), (Ii) Clause 34 (Additional War Expenses") and (ili) Additional Clause 4 ('Plracy") must
ba recelved from Owners by Charferers In walling along with supporting documentation within one hundred and
twenty (120) days of the relevant voyage being completed (where the voyage is deemed to be completed upon
completion of discharge and disconnection of hoses at the final discharge port) otherwise Charlerer’s flablilly for
such costs shall be extinguished

90, Electronic Bills of Lading

Notwithstanding anything contained in this charter, Charlerers may, at thelr sole discretion, require the Owner to
issue and sign in electronte form and transmil electronically any Bll of Lading to be Issued pursuant to clause
43{an “eDec").

 
   

it is expressly agreed that any appl ail requirement of law, contract, custom or practice that any Bil of Lading
issued pursuant to this charter shall be rade or evidenced in writing, signed or sealed, shail be satisfied by
such efloc and the parties agree not to contend In any dispute arising out of or In connection with any eDoc or
any efoc which has been converted! to paper that such eDoc Is invalid on the grounds that ft is not In writing or
that [t Is not equivalent to an original paper document signed by hand, or, as the case may be, sealed.

Specifically, eDacs systems which shall be used for these purposes Include the. ESS-Databridge™.

‘
’

, DO1L276
Case ID: 200300816
 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 64sgé:67ime 4

APPENDIX A

Vessel hire rate will be determinad In accordance with the TD7 formula as below.

1. BITR Route TO7
° The average WS rate assessment far the month in quastion for the Baltle Exchange's BITR TD? route will be

inserted Info the atlached fore
» Charterers to pay a base hire ra

 
 
 
 
 

of USD 17,500 pdpr. If the Time Charter Equivalent (TGE) calculated In
4g between the base hire rate and a ceiling hire rate of USO 46,000

accordance wilh the altacheed fn
pd, fifty (60) percent of the amount TCE exceeds the base rate will be addad to the hire. In the event the
au ptoen fb Yanrrant af anch ayeess is ta he added

|
TCE exceeds the celling hire rate (JSD 45,000 pd) one hundred (100) percent of such excess Is fo ne
to the hire.
e The worldscale flat rate in effect for the model voyage on the first day of the month,
« Actual vessel consumptions for {FO and ViGO on the voyage parameters (14.5 knots / 2 days load, 2 days
discharge, etc)
| » The Plalts bunkerwlre mean of quotes for the month in question for Rotterdam LS (1%) IFO 480
| e ‘The Platts bunkerwire mean of quotes for the month in question for LSMGO (0.1%)
e Port costs at load port (Sullors Voe) and discharge port (Withelmshaven) based on & proforma estimate of
port costs as determined by a mutually agreed ship agency.
» For the optional perlod, Owners’ option to either maintain the above rate mechanism or te revert fo full
floating mechanism.

a. Contingencies:

i. The BITR rates, using the above essurmptions are published by the Baltic Exchange. in the event that tne Baltic
Exchange changes the assumpunns coment made, and as set out above, the Partles shall elther agree thet the
new assumotions may be used ta fix the rates, o7, ne agreement can be reached, the current assumptions shail
remain and the Charter rates shall continue fe be fixed using such current assumptions. In the event that the 5 Hc

Exchange ceases, for whatever reasam, fo publish fe RITR rates, or, If, the Partias have notagreed to use the any

new assumotions published by the Battic Exchange and cannot agree the rates using the current-assumplions, the

 

 
  

 

 

‘ rales shall be fixed, Instead by the Londos Tanker Brokers Panel who shall be jointly appointed and paid for by both
Parties. The London Tanker Brokérs Panel stall use the same assumptions as mentioned above In relation to route
TO? “ ; “ ‘

fi. Wordscale/Baltic Exchange may Init mene o¢ remove or change current fixed differentials (ike OPA, ECA,
change of port for bunker price etc.) and/or may amand the TCE Calculation Processes, tn which case same to be
incorporated to robin formulae aocordingly provided consistent with underlying market practice.

ii. Should bunker regulations change such hal diferent quality of bunkers are required, such new quality to be included
as the benchmark bunker price for (he assessment. oy °

iv. in the event port costs (in US Dollars) change by more than 5% in elther direction, a new proforma may be oblained
and the formula updated for the following months.

 
 

 
  

 

DO1277
Case ID: 200300816
 

 

Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 65 SfEe-7IME4

TD 7 Formula
Ship Speclttc FAXES
Netermined Manthly
Sullom Voo / Wilhalmshaven

WS Rate

Bunker (LGFO) Pirce
MOO Pica

Port cast (Load)

Port cost (Discharge)

Flat Rate

Gargo Oly

ECA DIFFERENTIAL
incoma

Laden Distance

Ballast Distance

Laden Spead

Rallast Speed

Days Laden

Days Ballast

Weather Margin Laden (6%)
Weather Margin Ballast (6%)
Days Loading

Days Discharging

Days IdlefAnchor

Bunker Consumptten

~ Laden

+ Ballast

> Load

~ Discharge

»tdid’~

MOBO Consumption

- Laden (Incl wx margin)
~ Ballast {inet we margin}
» Load

- Glscharge

«Idle

Bunker Goal

« Laden (inel wx margin}
» Ballast (Incl wx margin)
~ Load 1

- Discharge

+ Idle

MDO Cost

» Laden (nel wx margin}
- Ballast (Incl wx margin)
« Load

» Discharge

- fale

Conmisalon (2.8%)
Bunker Gast

MBO Cast

Port Costs

Total Coats

Nat Revenue

Yolal Days

TCE

 
 

 

£85
&6,000

 

 

$

DO1278
Case ID: 200300816
Case 2:20-cv-01847-BMS Documenti1-1 Filed 04/09/20 Page 66 9&6 #ime 4

APPENDIX B

 

Shall Safety and Environmental
Monthly Reporting Template

Reta (0; Shell Trading HSE & Shipping Standards
Charlerers marked for tha atlention of OTS/43

Fay: +44(0)20 7934 7472
Prone: +44(0)20 7934 8079

 

 

Time Chartered Vessel Name

 

Management Company

 

Month

 

 

 

OIL SPILL INCIDENTS

(Any amount entering the water)
Approximata volume in barrels and belet
detalls

 

ANY OTHER INCIDENTS
rasulling in or having potential far {njury,
damage of loss

 

 

 

 

FOR DEFINITIONS OF INCIDENT CLASSIFICATION AND EXPOSURE HOURS PLEASE SEE OIL COMPANIES i
INTERNATIONAL MARINE FORUM (OCIMF) BOOKLET “Marine Injury Reporting Guidelines” (February 1997) or

any subsequent version, amendment, or varlatlon to them

 

 

1 A No. Of cfew:

 

B, Days In month / period.

 

EXPOSURE HOURS (Ax B x 24):

 

 

 

LOST TIME (INJURIES (T/'S} including brief detalls / any realments

 

 

 

TOTAL RECORDABLE CASE INJURIES fTRC’S} Including brlef details / any tealments

 

 

 

 

   

Name:
Phone:

Fax:
Email:

PLEASE CONFIRM YOUR RETURN CONTACT DETAILS:

D01279
Case ID: 200300816
Case 2:20-cv-01847-BMS Document 1-1 Filed 04/09/20 Page 67 SEG-7IME 4

Return for each calendar month - by 10" of following month.

 

 

 

 

 

Shell Safety and Environmental
Monthly Reparting Template

 

Relurn to: Shell Trading HSE & Shipping Standards
Charterers marked for the allention of: OTS/43

Fax: +44 (0)20 7834 7472

Phone: +44 (0)20 7934 8079

Emalt STASCOHSEData@shell.com

 

Time Chartered Vessel Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Management Company
Month
Notes; Please enter zero 1.6, "0" where any amount ts nil (rather than entering “Nil or NIA’)

Please do not enter a % siga in the entry boxes for Fue
Cargo loaded for LNG vess
if nol possible to measure your ref

| Suiphur content Le, if {tls 3% then just enter “8.
aig should also be reported as tonnes and not as m°®.
gerants accurately by weighing, please use besl estimato.

 

 

Monthly Consumption ~ Fuet Oil rt

 

 

Sulphur content of Fuel Oil (parcentage welgnl}

 

 

 

 

 

Monthly Consumption ~ Diesel and/or Gas O8 mi

 

 

 

 

Monthly Consumption (LNG ships only)
-- Fuel Gases mt

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Distance Steamed

 

 

 

 

Monthly Cargo Loaded —ml

 

 

 

 

 

Haton Release us

 

 

Refrigerant Gas — Type

 

 

 

 

Refrigerant Gas ~ ROG carted fxd from end last month (kgs)

 

 

 

Refrigerant Gas ~ Recelved (kgs)

 

 

 

 

 

Rofrigerant Gas Consumption ~ {kgs}

 

Refrigerant Gas - ROB end of this month {kgs}

 

 

 

 

 

 

Garbage Disposal m3 ~ At Sea

 

 

Garbage Disposal m3 ~ incinerated on Board

 

 

 

 

Garbage Disposal m3 ~ Sent Ashore

 

 

 

 

 

 

 

 

OIL SPILL INCIOENTS

(Oller than those entering the water}

 

Approx, volume & brlef datalls

 

 

 

 

DO1280
Case ID: 200300816
